Exhibit 10.2

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

POLSINELLI SHUGHART PC

Attn:  Ryan A. Berry

CityScape

One E. Washington St., Ste. 1200

Phoenix, AZ 85004

 

 

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

 

DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION AND PROCEEDS, FIXTURE FILING
AND FINANCING STATEMENT

 

FROM

 

AMERICAN WEST POTASH, LLC, AS TRUSTOR
(Delaware Organizational I.D. No. 4878627)

 

TO FIRST AMERICAN TITLE INSURANCE COMPANY, AS TRUSTEE

 

FOR THE BENEFIT OF

 

THE KARLSSON GROUP, INC., AS LENDER

 

Dated as of August 1, 2012

 

 

THIS INSTRUMENT IS TO BE RECORDED IN THE REAL PROPERTY RECORDS OF THE COUNTY
RECORDER IN EACH COUNTY WHERE THE LANDS ARE LOCATED AND SUCH FILING SHALL SERVE,
AMONG OTHER PURPOSES, AS A FIXTURE FILING AND AS A FINANCING STATEMENT COVERING
AS-EXTRACTED COLLATERAL.

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION AND PROCEEDS,
FIXTURE FILING AND FINANCING STATEMENT

 

This Deed of Trust, Security Agreement, Assignment of Production and Proceeds,
Fixture Filing and Financing Statement (this “Deed of Trust”) is made effective
as of the 1st day of August, 2012, by American West Potash, LLC, a Delaware
limited liability company (“Trustor”), whose address is c/o Prospect Global
Resources, Inc., 1621 18th Street, Suite 260, Denver, CO 80202, Attn. Mr. Pat
Avery, as Trustor, in favor of First American Title Insurance Company, a
California corporation (“Trustee”), whose address is P.O. Box 2922, Phoenix, AZ
85062, as trustee, for the benefit of THE KARLSSON GROUP, INC., an Arizona
corporation and its successors and assigns (“Lender”), whose address is 18 Ozone
Avenue, Venice, CA 90291 with reference to the following facts and intentions:

 

RECITALS:

 

A.                                    Pursuant to a Membership Interest Purchase
Agreement dated as of May 30, 2012 (the “Purchase Agreement”), Lender has
extended credit to Prospect Global Resources, Inc., a Delaware corporation
(“Borrower”), in the original principal amount of One Hundred Twenty-Five
Million Dollars $125,000,000.00 (as the same may be amended, renewed, increased
or otherwise modified from time to time, the “Loan”), which Loan is evidenced by
that certain Promissory Note (together with all modifications, extensions and
renewals, the “Note”) of even date herewith made by Borrower and payable to the
order of Lender.  Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Purchase Agreement or Note, as applicable.

 

B.                                    Trustor has a unity of economic interest
with Borrower and will benefit from the extension of credit from Lender to
Borrower, and it is in Trustor’s interest that Lender make the Loan to Borrower.

 

C.                                    Trustor has guaranteed the payment of the
Note and the performance of all of Borrower’s other obligations under the
Purchase Agreement pursuant to the terms of the Guaranty in favor of Lender of
even date herewith (the “Guaranty”).

 

D.                                    The Note, the Guaranty, this Deed of
Trust, the Security Agreement, the Collateral Assignments, the separate
Environmental Indemnity Agreement of even date herewith by Borrower and Trustor,
as the same may be amended, modified or renewed from time to time, are referred
to collectively as the “Loan Documents”).

 

AGREEMENT:

 

ARTICLE 1

 

DEFINITIONS; GRANTING CLAUSES; SECURED INDEBTEDNESS

 

1.1                               Secured Indebtedness and Obligations.  This
Deed of Trust is made to secure the payment of the Note in accordance with its
terms and all other sums which may become due from Borrower to Lender pursuant
to the Loan Documents, including but not limited to any and

 

--------------------------------------------------------------------------------


 

all principal, interest and late charges payable pursuant to the Note and all
other obligations, liabilities, damages, expenses, and advances due or incurred
by Lender in connection with the Loan Documents (collectively, the
“Indebtedness”), and to secure the payment and performance of all the covenants
and agreements to be performed by Borrower or Trustor in (i) the Loan Documents,
(ii) the Purchase Agreement, (iii) the Additional Consideration Agreement,
(iv) the Indemnification Agreement dated as of August 1, 2012, executed by
Borrower, Trustor and the other parties thereto, and (v) the Letter Agreement
dated as of August 1, 2012, by and between Borrower and Lender (collectively
with the Indebtedness, the “Obligations”); provided, however that when the
Indebtedness is paid in full, this Deed of Trust shall no longer secure the
performance of any remaining Obligations.  Subject to the covenant in
Section 2.3, so long as there is no uncured Event of Default (as defined
herein), this Deed of Trust is not intended to limit Trustor’s ability to engage
in reasonable and customary day-to-day operations of the potash mining business.

 

1.2                               Granting Clause.  For good and valuable
consideration, the receipt and sufficiency of which are acknowledged by Trustor,
Trustor, subject to the terms and conditions of the Loan Documents, hereby
GRANTS, TRANSFERS, BARGAINS, CONVEYS, MORTGAGES and ASSIGNS to Trustee, in trust
for the benefit of Lender, with power of sale and right of entry and possession,
all of Trustor’s right, title and interest (of whatever kind or character,
whether now owned or hereafter acquired by operation of law or otherwise) in the
following (collectively, the “Trust Property”):

 

1.2.1                     (a)                                 The entire fee
simple estate in and to lands in Apache County, Arizona that are described in
Part I of Exhibit A attached hereto and incorporated herein by reference and all
interests therein (but excluding any interest in such lands that is specifically
excluded or not described in Exhibit A) (collectively, “Fee Lands”), together
with all property, interests and rights of whatever kind of character therein
and thereto;

 

(b)                                 The entire estate in and to or created by
the leases described in Part II of Exhibit A (the “Mineral Leases”) covering or
relating to all or any portion of the lands described either in Part II of
Exhibit A or in the Mineral Leases (collectively, “Leasehold Lands”);

 

(c)                                  The entire estate in and to or created by
the State of Arizona mineral exploration permits described in Part III of
Exhibit A (the “Mineral Permits”) covering or relating all or any portion of the
lands described either in Part III of Exhibit A or in the Mineral Permits
(collectively, “Permitted Lands”); the term “Lands” as used herein means
collectively the Fee Lands, the Leasehold Lands and the Permitted Lands, in each
case to the extent of Trustor’s interest in such Lands, together with any and
all other right, title and interest of Trustor of whatever kind or character in,
to and under or that covers, affects or otherwise relates to the Leasehold
Lands, Permitted Lands, Mineral Leases or Mineral Permits;

 

(d)                                 Any and all potash and rock salt naturally
occurring within potash deposits and other minerals, whether or not similar to
the foregoing minerals, and whether or not found or produced in association
therewith, including all existing and future ores, minerals, mineral elements
and compounds, veins, lodes and mineral deposits; whether solid, liquid or
gaseous; whether organic or inorganic, metallic or nonmetallic, oil and gas,
hydrocarbonaceous

 

2

--------------------------------------------------------------------------------


 

or non-hydrocarbonaceous; including, without limitation, methane and geothermal
steam, geothermal heat and geothermal resources, and all ores and concentrates
bearing the same (but excluding, with respect to particular portions of the
Lands, those minerals specifically excluded from such portions as specified on
Exhibit A or in the Mineral Leases and/or Mineral Permits or held by any
third-party including, without limitation, the United States or State of
Arizona) located in, on, under or produced from the Lands or pursuant to the
Mineral Leases (the “Minerals”);

 

(e)                                  Any and all agreements, assignments,
options, licenses, concessions, profits a prendre, work agreements, joint
venture agreements, partnerships (including, without limitation, mining
partnerships), exploration agreements, operating agreements, surface use
agreements and surface use and damage agreements, subsidence agreements,
easements, net profits agreements, royalty agreements, nominee agreements,
options, and all other conveyances, transfers, agreements or arrangements
(whether mineral or otherwise, whether previously or hereafter made, and whether
now or hereafter existing or created) relating to all or any part of the Lands
or to any other lands any production from which, or profits or proceeds from
such production is attributed to any interest in the Lands of Trustor or to any
interest of Trustor therein described in Exhibit A including, without
limitation, the agreements described in Part IV of Exhibit A, together with all
rentals, royalties and other rights of Trustor thereunder (collectively, the
“Related Agreements”);

 

1.2.2                     All right, title and interest of Trustor, including
any after-acquired title or reversion, now or at any time hereafter existing, in
and to all highways, roads, ways, streets, avenues, alleys and other public,
private or state-owned thoroughfares, or rights-of-way located upon or bordering
on or adjacent to the Lands or any part thereof;

 

1.2.3                     All oral and written subleases, licenses and other
agreements for the use or occupancy of the whole or any part of the Lands or the
rights under the Mineral Leases or Mineral Permits, including, but not limited
to, all amendments and supplements thereto, and renewals and extensions thereof,
at any time made by Trustor, and all future subleases, licenses and other
agreements for the use or occupancy of all or part of the Lands to the extent of
Trustor’s interests therein (collectively, the “Subleases”), and all rents,
earnings, income, issues, profits, royalties, revenues, insurance proceeds
(including but not limited to any policy of insurance covering loss of rents for
any cause), whether pursuant to the Subleases or otherwise, and any and all
payments in lieu of rent, damages, security deposits, rebates or refunds of
impact fees, connection fees, utility costs, taxes, assessments or charges and
other monetary benefits now or hereafter derived or accrued from or belonging to
the Lands or any part thereof to the extent of Trustor’s interests therein and
such other property or right subject to this Deed of Trust (collectively, the
“Rents”);

 

1.2.4                     Any and all title instruments, title opinions, land
status reports, title abstracts, title materials and information, files,
records, writings, data bases, information, systems, maps, plats, surveys,
geological and geophysical (including, without limitation, electrical,
electromagnetic, gravity, and seismic), geochemical, geotechnical and
radiometric data and information, drilling data, test data, mineral samples
(including, without limitation, drill cores), mineral assay reports,
interpretative and analytical reports of any kind or nature (including, without
limitation, reserve or deposit studies or evaluations), information concerning

 

3

--------------------------------------------------------------------------------


 

exploration and development of deposits of Minerals (including information
concerning mine operation, shutdown, and closure and concerning reclamation of
lands and other resources affected by mining), environmental data and related
information and reports and studies, computer hardware and software and all
documentation therefor or relating thereto (including, without limitation, all
licenses relating to or covering such computer hardware, software or
documentation), trade secrets, business names, trademarks, service marks and the
goodwill of the business relating thereto, patented and unpatented inventions,
copyrights, lease records (including rental and royalty payment records),
permits and records and information concerning compliance with the permits, mine
development programs and budgets, financial statements and audits, reclamation
plans and related data and reports, information, data and reports relating to or
associated with all aspects of all or any portion of the Lands to the extent of
all of Trustor’s rights and interests therein, whether owned, licensed or
otherwise, any and all contracts and agreements between or among Trustor and any
contractor, architect or engineer in connection with the design, construction or
operation of any of the Lands, including, without limitation, any contract or
agreement executed by Trustor and any landscape architect, civil engineer,
electrical engineer, soils engineer, mining engineer, mechanical engineer or
other engineer, together with all plans and specifications prepared by any
design architect for the construction of any improvements comprising any part of
the Lands, and all geological, geophysical, geochemical and geotechnical data,
samples and records and other information or data related to the Lands or any
other land located within the Holbrook Basin, Arizona, in which Trustor now or
hereafter has an interest, whether in the form of a writing, photograph,
microfilm or electronic media, including, but not limited to, any
computer-readable memory and any computer hardware of software necessary to
process such memory (the “Records, Samples and Data”);

 

1.2.5                     All money, cash, chattel paper, checks, notes, bills
of exchange, documents of title, money orders, negotiable instruments,
commercial paper, and other securities, letters of credit, supporting
obligations, instruments, documents, deposit accounts, deposits and credits from
time to time whether or not in the possession of or under the control of the
Trustor; all monies or other funds or sums at any time on deposit with Lender
pursuant to the terms hereof; income, issues, profits, royalties, revenues, and
all other monetary benefits now or hereafter derived or accrued from or
belonging to the Lands or any part thereof; all contract rights, general
intangibles, actions and rights of action, all renewals, extensions and
restatements of, modifications, changes, amendments and supplements to, and
substitutions for the estates, property, interests and rights described or
referred to above, and all additions and accessions thereto; all of the rights,
privileges, benefits, hereditaments and appurtenances in any way belonging,
incidental or appertaining to the estates, property, interests and rights
described or referred to above; all of the proceeds and products of the estates,
property, interests and rights described or referred to above, and all
supporting obligations ancillary to or arising in any way in connection
therewith, with respect to all or any part of said estates, property, interests
or rights and, to the extent they may constitute proceeds, instruments,
accounts, securities, general intangibles, contract rights and inventory to the
extent of Trustor’s rights and interests therein (collectively with the Rents,
the “Proceeds of Production”).  Following the receipt of a written demand from
Lender after Borrower’s failure to make any payment on the Note when such
payment is first due or the occurrence of any event that with the giving of
notice or passage of time will constitute an Event of Default, Trustor agrees
not to commingle any of the Proceeds of Production with any of its other funds
or property and to hold the same upon an express trust for Lender.

 

4

--------------------------------------------------------------------------------


 

1.2.6                     All of Trustor’s right, title and interest (of
whatever kind or character, whether now owned or hereafter acquired by operation
of law or otherwise) in and to all improvements, including, but not limited to,
all structures, railroad spur tracks and sidings, roadways, plants, works and
all materials intended for construction, and repairs of such improvements now or
hereafter erected thereon, all of which materials shall be deemed to be subject
to this Deed of Trust immediately upon the delivery thereof to the Lands, and
all fixtures now or hereafter owned by Trustor, and attached to or contained in
and used in connection with the Lands, whether or not the same are or shall be
attached to any building or buildings in any manner and, without any further
act, all extensions, additions, betterments, substitutions and replacements to
the foregoing (collectively, the “Improvements”) together with all plans and
specifications for the Improvements;

 

1.2.7                     All fixtures, furniture, furnishings, appliances,
equipment, machinery, inventory, goods, supplies and other personal property of
every kind and description that are used or purchased for the production,
treatment, storage, gathering, transportation, handling, processing,
manufacturing, sale or marketing of the Minerals in which Trustor now has or at
any time hereafter acquires an interest, whether now or at any time hereafter
installed or located in, on or about or used in connection with the
Improvements, Lands or any part thereof, or used in or necessary to the complete
and proper planning, development, use, occupancy or operation thereof, including
underground storage tanks, other storage tanks, computers which operate fueling
systems; and electrification equipment and power lines, whether owned
individually or jointly with others; it being understood that all of the
fixtures, furnishings, appliances, equipment, machinery and other personal
property hereinabove described shall be subject to the lien of this Deed of
Trust as if covered and conveyed hereby by specific and apt descriptions;

 

1.2.8                     All insurance policies of any kind maintained in
effect by Trustor (including title, liability and casualty insurance, etc.), now
existing or hereafter acquired, including but not limited to, any proceeds
payable to Trustor pursuant to such policies, and all rights to deposits’ and
unearned insurance premiums; and all awards and other compensation, whether
heretofore, now or hereafter made, to the Trustor, its respective successors and
assigns, for any taking by eminent domain, either permanent or temporary, of all
or any part of the Lands or any part thereof and all the properties and rights
described above including any awards for any changes of grade of streets, which
said proceeds, awards and compensation are hereby assigned to Lender; and

 

1.2.9                     All other rights, privileges, benefits, hereditaments
and appurtenances in any way belonging, incidental or appertaining to the
estates, property, interests and rights described or referred to above; all
renewals, extensions and restatements of, modifications, changes, amendments and
supplements to, and substitutions for the estates, property, interests and
rights described or referred to above, and all additions and accessions thereto;
and all of the proceeds and products of the estates, property, interests and
rights described or referred to above, and all supporting obligations ancillary
to or arising in any way in connection therewith, with respect to all or any
part of said estates, property, interests or rights and, to the extent they may
constitute proceeds, instruments, accounts, securities, general intangibles,
contract rights and inventory.

 

5

--------------------------------------------------------------------------------


 

It is understood that all of the forgoing are intended to be one unit and are
hereby understood, agreed and declared to form a part and parcel of the Trust
Property and to be appropriated to the use of the Trust Property, and shall for
the purpose of this Deed of Trust, so far as permitted by law, be deemed to be
Lands and covered by the lien of this Deed of Trust, and as to the balance of
the properties and rights as aforesaid, this Deed of Trust is also deemed to be
a Security Agreement for the purpose of creating a security interest in said
properties and rights, which security interest Trustor hereby grants Lender as
security for the payment and performance of the Obligations.

 

1.3                               Future Advances.  This Deed of Trust also
secures all future advances made by Lender to Borrower whether or not the
advances are made pursuant to a commitment and all future amounts Lender in its
discretion may loan to Trustor, together with all interest thereon.

 

ARTICLE 2

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

2.1                               Representations and Warranties.  Trustor
warrants and represents to Lender as follows:

 

2.1.1                     Title and Authority.

 

(a)                                 Exhibit A describes, as of the date hereof,
all of the land, mineral estates, surface estates and real property leasehold
estates, easements, rights-of-way, royalty interests and miscellaneous real
property interests owned by Trustor related to the Trust Property in which
Trustor owns an interest.  Trustor is the lawful owner of good and marketable
title to the Trust Property.  Trustor has the full right, power, and authority,
acting alone, to execute and deliver this Deed of Trust to Lender.  The Trust
Property is free and clear of all liens and encumbrances other than Permitted
Liens (defined below).  Subject to the exception in the preceding sentence,
Trustor warrants and will forever defend the title to the Trust Property against
the lawful claims of all persons; provided, however, Trustor’s warranty shall
exclude and Trustor shall not be responsible to defend title to the Trust
Property to the extent of any title claim or defect that is covered by or arises
from the conveyance of the Trust Property by Lender to Trustor and the warranty
of title provided in connection with such conveyance.

 

Trustor may be the nominal party in such proceeding, but Lender shall be
entitled to participate in the proceeding and to be represented in the
proceeding by counsel of Lender’s own choice.  Trustor will deliver, or cause to
be delivered, to Lender such instruments as Lender may request from time to time
to permit such participation.

 

(b)                                 To Trustor’s knowledge, each of the Mineral
Leases (i) is a valid, subsisting lease and is in full force and effect, (ii) is
superior and paramount to all other leases, if any, of the mineral estate in the
Lands covered thereby, (iii) has been maintained in force, and (iv) is prior to
any deed of trust, mortgage or other lien or encumbrance upon the fee interest
in such Lands; (v) is assignable without the prior written consent of the lessor
or any other third party, subject to the terms and conditions of each Mineral
Lease, (vi) no material default has occurred under any such Mineral Lease, nor
is there any existing condition which, but for the

 

6

--------------------------------------------------------------------------------


 

passage of time or the giving of notice or both, would result in a material
default under the terms of such Mineral Lease, and (vii) except for Permitted
Liens, the Mineral Leases allow Trustor to explore for, mine, remove and sell
all Minerals in and under the Lands described in the Mineral Leases; and Trustor
owns all of the interest of the lessee under each Mineral Lease. Each Mineral
Lease or a certified copy or memorandum thereof has been recorded in the real
property records of the county or counties in which the Lands covered thereby
are located.

 

(c)                                  To Trustor’s knowledge, (i) each of the
Mineral Permits is in full force and effect, and (ii) no material default has
occurred under any such Mineral Permits, nor is there any existing condition
which, but for the passage of time or the giving of notice or both, would result
in a material default under the terms of such Mineral Permit.

 

(d)                                 To Trustor’s knowledge, (i) each Related
Agreement described in Part IV of Exhibit A is in full force and effect and no
material default thereunder has occurred and is continuing, (ii) each Related
Agreement is assignable upon the terms and conditions provided therein, and
(iii) there are no operating agreements, equipment leases, production sales,
purchase, exchange or processing agreements, transportation or gathering
agreements, farm-out or farm-in agreements, disposal agreements, area of mutual
interest agreements and other contracts and agreements that cover, affect or
otherwise relate to the Lands or the Mineral Leases that have not been disclosed
to Lender.

 

(e)                                  To Trustor’s knowledge, except for the
royalty obligations described in Exhibit A, no royalties, overriding royalties
or payments out of production exist as a burden on Trustor’s interests in the
Lands.

 

(f)                                   To Trustor’s knowledge, except for
Permitted Liens, Trustee and Lender, as the case may be, will obtain, as
security for the Obligations a legally valid and binding first perfected lien
on, and security interest in, the Trust Property.

 

“Permitted Liens” means: (i) Liens (as defined in the Pledge Agreement) existing
as of the date of the Purchase Agreement, including, without limitation, the
items set forth on Schedule 1 hereto, and any purported to be created by the
Potash Sharing Agreement described in Part IV of Exhibit A; (ii) Liens imposed
by law for taxes that are not yet due; (iii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business; (iv) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business; (v) Liens in favor of vendors of
goods on the goods purchased arising as a matter of law securing the payment of
the purchase price therefor; (vi) equipment financing Liens of an operating and
not a capital nature on the property financed;  (vii) UCC-1 information filings
for purported Liens created by operating leases on the property leased; and
(viii) Liens affecting the Leasehold Lands created by the lessors under the
Mineral Leases or Liens affecting the Permitted Lands created or authorized by
the State of Arizona by parties other than Trustor.

 

2.1.2                     Operations.  The Trust Property has been maintained,
operated and developed in a good and workmanlike manner and in conformity in all
material respects with all applicable laws, rules, regulations and orders of all
federal, state, tribal and local governmental bodies, authorities and agencies
and in conformity in all material respects with all leases,

 

7

--------------------------------------------------------------------------------


 

Subleases or other contracts and agreements comprising a part of the Trust
Property.  Trustor shall obtain all permits required to maintain and operate the
Lands, Mineral Leases and Mineral Permits if, as and when such permits are
required.

 

2.1.3                     Sale of Production.

 

(a)                                 To Trustor’s knowledge, none of the Trust
Property is subject to any contractual or other arrangement whereby payments are
made to Trustor other than by checks, drafts, wire transfer advises or other
similar writings, instruments or communications for the immediate payment of
money.

 

(b)                                 To Trustor’s knowledge, except as otherwise
specifically disclosed to Lender in writing, (i) none of the Trust Property is
subject to any contractual or other arrangement for the sale, processing or
transportation of production (or otherwise related to the marketing of
production) which cannot be canceled on 120 days’ (or less) notice, and (ii) all
contractual or other arrangements for the sale, processing or transportation of
production (or otherwise related to the marketing of production) are bona fide
arm’s length transactions made on the commercially reasonable terms with third
parties not affiliated with Trustor.

 

2.1.4                     Condition of Personal Property.  To Trustor’s
knowledge, the inventory, equipment, fixtures and other tangible personal
property and fixtures forming a part of the Trust Property are in good repair
and condition and are adequate for the normal operation of the Trust Property in
accordance with prudent industry standards.

 

2.1.5                     Consents and Preferential Rights to Purchase.  There
are no preferential rights to purchase all or any portion of the Trust Property
and there are no rights of third parties to consent to the transfer of all or
any portion of the Trust Property, subject to the terms and conditions of the
Mineral Permits and the Mineral Leases.

 

2.1.6                     Federal, State and Tribal Interests Leases.  Trustor
is duly qualified to own, hold and operate leases, easements, rights-of-way,
mineral agreements and other agreements covering, affecting or otherwise
relating to federal, state and tribal lands (including, without limitation,
those issued by the Arizona State Land Department, Bureau of Land Management,
Bureau of Indian Affairs or allottees of tribal lands).

 

2.1.7                     Structure and Organizational Identification Number. 
Trustor’s exact legal name, identity, company structure and state of
organization are correctly reflected in the preamble to this Deed of Trust;
Trustor’s organizational identification number is correctly set forth on the
first page of this Deed of Trust, and Trustor is organized only in the State of
Delaware.

 

2.1.8                     Sophisticated Trustor.  The proceeds of the
Indebtedness secured by this Deed of Trust will not be used for personal,
family, or household purposes.  Trustor by reason of its own business and
financial experience or that of its professional advisers, has the capacity to
protect its own interests in connection with the Obligations secured by this
Deed of Trust.

 

8

--------------------------------------------------------------------------------


 

For the purposes of this Section 2.1, the words to “Trustor’s knowledge” or
words of similar import shall mean the current actual knowledge of Pat Avery,
Wayne Rich and Jonathan Bloomfield, and with a reasonable duty of investigation.

 

2.2                               Covenants.  Trustor covenants and agrees as
follows:

 

2.2.1                     Payment and Performance.  Except as otherwise provided
in this Deed of Trust, Trustor shall pay to Lender all amounts secured by this
Deed of Trust as they become due and shall strictly perform all of Trustor’s
obligations under the Note, this Deed of Trust, and all other Loan Documents.

 

2.2.2                     Payment of Taxes.  Trustor shall cause to be paid when
due (and in all events prior to delinquency) all real property taxes and
assessments, payroll taxes, sales and use taxes, personal property taxes,
special taxes, assessments, water charges and sewer service charges levied
against or on account of the Trust Property or this Deed of Trust to the extent
the same are payable by Trustor pursuant to the terms of the Mineral Leases,
Mineral Permits and as applicable to the mineral interests of Trustor in the Fee
Lands (collectively, “Taxes”), and shall pay when due all claims for work done
on or for services rendered or material furnished to the Trust Property. 
Trustor shall maintain the Trust Property free of any liens having priority over
or equal to the interest of Lender under this Deed of Trust, except for
Permitted Liens or any liens specifically agreed to in writing by Lender. 
Trustor shall upon demand furnish to Lender satisfactory evidence of payment of
the Taxes and shall authorize the appropriate governmental official to deliver
to Lender at any time a written statement of the Taxes against the Trust
Property.  Trustor shall have the right before any delinquency occurs to contest
or object to the amount or validity of any Taxes by appropriate proceedings, but
this shall not be deemed or construed in any way as relieving, modifying, or
extending Trustor’s covenant to pay any such Taxes at the time and in the manner
provided in this section, unless Trustor has given prior written notice to
Lender of Trustor’s intent to so contest or object to any Taxes, and unless, in
Lender’s reasonable discretion, (i) Trustor shall demonstrate to Lender’s
satisfaction that the proceedings to be initiated by Trustor shall conclusively
operate to prevent the sale of the Trust Property or any part thereof or
interest therein to satisfy such Taxes prior to final determination of such
proceedings, (ii) Trustor shall furnish a good and sufficient bond or surety as
requested by and satisfactory to Lender, or (iii) Trustor shall demonstrate to
Lender’s satisfaction that Trustor has provided a good and sufficient
undertaking as may be required or permitted by law to accomplish a stay of any
such sale.

 

2.2.3                     Effect of New Taxation or Changes in Law Regarding
Taxation.  If, by the laws of the United States of America, or of any state,
tribal or other governmental authority having jurisdiction over Trustor or the
Trust Property, any tax, assessment or governmental charge of any character
whatever is due or becomes due on account of this Deed of Trust or the
Indebtedness secured hereby, except for income or franchise taxes of Lender,
Trustor covenants and agrees to pay any such tax, assessment or governmental
charge of any character whatever in the manner required by any such law when the
same shall become due.  Trustor further covenants to hold harmless and agrees to
indemnify the Lender, its successors or assigns, for, from and against any
liability incurred by reason of the imposition of any such tax, assessment or
government charge on account of this Deed of Trust or the Indebtedness secured
hereby.  If any tax to which this Section 2.2.3 applies is enacted subsequent to
the date of this Deed of Trust,

 

9

--------------------------------------------------------------------------------


 

this event shall have the same effect as an Event of Default, and Lender may
exercise any or all of its available remedies for an Event of Default as
provided below unless Trustor either pays or causes the tax to be paid before it
becomes delinquent or contests the tax as provided below in Section 2.8 and
deposits with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender; provided, however, that if in the opinion of
counsel for the Lender: (a) it might be unlawful to require Trustor to make such
payment; or (b) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then the Lender may elect,
by notice in writing given to the Trustor, to declare all of the Indebtedness
secured hereby to be and become due and payable thirty (30) days from the giving
of such notice.

 

2.3                               Maintenance of Trust Property.  Trustor may
engage in reasonable and customary exploration, development, and permitting
activities; and, only after the principal amount of the Indebtedness has been
reduced to $75,000,000 or less, Trustor may engage in, in addition to the
foregoing items, Preparation Activities (as defined herein), but notwithstanding
anything in this Deed of Trust to the contrary, until the Indebtedness has been
paid in full, Trustor shall not conduct or, to the extent within Trustor’s
control, allow any active mining operations involving the excavation for or
removal of Minerals from the Lands, without Lender’s prior written consent.
Trustor will not do or permit to be done to, in, upon or about any portion of
the Trust Property, anything that may in any manner impair the value thereof, or
weaken, diminish or impair the security of this Deed of Trust.  “Preparation
Activities” shall mean construction and other items performed in preparation for
commencement of excavation, and shall include initial grading activities, paving
of roads, providing necessary infrastructure, and other such items, but it shall
not mean any active mining operations involving excavation or removal of
Minerals from the Lands under any circumstances whatsoever.

 

2.3.1                     Without the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned, and except
as otherwise provided for herein or under the Loan Documents, Trustor shall not
(i) materially amend, modify or otherwise revise any of the Mineral Leases,
Mineral Permits or Related Agreements or any other license or other agreement
pertaining to the use or occupancy of the Lands; (ii) release, surrender,
abandon or forfeit the Trust Property or any part thereof; (iii) sell, convey,
assign, lease, sublease, alienate, mortgage or grant security interests in or
otherwise dispose of or encumber the Trust Property or any part thereof, except
for the Permitted Liens, the liens and security interests created by this Deed
of Trust and liens for taxes, assessments and governmental charges not
delinquent; or (iv) consent to, permit or authorize any such act by another
party with respect to the Lands, the Trust Property or any part thereof.

 

2.3.2                     Trustor shall promptly pay, when due and payable, all
rentals, royalties and all other sums and charges payable with respect to the
Trust Property and all expenses incurred in or arising from the operation of the
Trust Property.

 

2.3.3                     Except as otherwise provided for herein or under the
Loan Documents, Trustor shall maintain in full force and effect the Mineral
Leases, Mineral Permits and Related Agreements and make payments required by and
perform and comply with all material terms, provisions, covenants, conditions
and agreements imposed upon or assumed by Trustor under any of the Mineral
Leases or Mineral Permits, including amendments and supplements thereto.

 

10

--------------------------------------------------------------------------------


 

2.3.4                     Trustor shall promptly notify Lender in writing of the
receipt by Trustor of any notice from Lessor under either the Mineral Leases,
the Mineral Permits or Related Agreements claiming any default by Trustor in the
performance or observance of any of the terms, covenants or conditions on the
part of Trustor to be performed or observed, and promptly cause a copy of each
such notice received by Trustor to be delivered to Lender.

 

2.3.5                     Trustor shall furnish to Lender, 10 days prior to the
date of renewal of each Mineral Permit, proof of payment of all renewal fees and
proof of amount expended for exploration work, if any, under the Mineral
Permits.

 

2.3.6                     Trustor shall execute and deliver, upon request of
Lender, such instruments as Lender may deem useful or required to permit Lender
to cure any default under each of the Mineral Leases, Mineral Permits and
Related Agreements or permit Lender to take such other action as Lender
considers desirable to cure any such default and preserve the interest of Lender
in the Trust Property.

 

2.3.7                     Trustor shall, at Trustor’s own expense, (i) keep in
full force and effect all licenses, permits, rights-of-way, easements and
privileges necessary or appropriate for the proper use and operation of the
Trust Property, by the proper payment of all rentals, royalties and other sums
due thereunder and the proper performance of all obligations and other acts
required thereunder; (ii) cause the Trust Property to be properly maintained and
developed for the production of Minerals and protected against erosion or damage
in a good and workmanlike manner as a prudent operator would in accordance with
good field practice and applicable federal, state, tribal and local laws, rules,
regulations and orders; (iii) pay or cause to be paid when due all expenses
incurred in connection with such maintenance, development, operation and
protection of the Trust Property; (iv) keep all goods, including equipment,
inventory and fixtures included in the Trust Property in good and effective
repair, working order and operating condition and make all repairs, renewals,
replacements, substitutions, additions and improvements thereto and thereof as
are necessary and proper; (v) permit Lender, and its respective agents,
employees, contractors, designees and consultants, to enter upon the Trust
Property during normal business hours and with reasonable advance notice for the
purpose of investigating and inspecting the condition and operation of the Trust
Property, and do all things necessary or proper to enable Lender to exercise
this right whenever Lender so desires; and (vi) do all other things necessary to
keep unimpaired Lender’s interests in the Trust Property.

 

2.4                               Nuisance, Waste.  Trustor shall not cause,
conduct or permit any nuisance nor commit, permit, or suffer any stripping of or
waste on or to the Trust Property or any portion of the Trust Property.  Without
limiting the generality of the foregoing, Trustor will not remove, or grant to
any other party the right to remove, any timber, Minerals, oil, gas, coal, clay,
scoria, soil, gravel or rock products without Lender’s prior written consent.

 

2.5                               Removal of Improvements.  Trustor shall not
demolish or remove any Improvements from the Lands without Lender’s prior
written consent.  As a condition to the removal of any Improvements, Lender may
require Trustor to make arrangements satisfactory to Lender to replace such
Improvements with Improvements of at least equal value.

 

11

--------------------------------------------------------------------------------


 

2.6                               Restoration.  Trustor shall promptly repair,
restore or rebuild any Improvements now or hereafter on the Lands to the extent
of Trustor’s interest in such Improvements which may become damaged or be
destroyed by any cause whatsoever (excluding minor inconsequential damage
costing less than Fifty Thousand Dollars ($50,000.00) to repair which does not
materially impair the value or utility of the Improvements), so that upon
completion of the repair, restoration and rebuilding of said Improvements there
will not be any liens of any nature arising out of said repair, restoration and
rebuilding, and the Trust Property will have a commercial value at least as
great as the commercial value of the Trust Property prior to such damage or
destruction.

 

2.7                               Lender’s Right to Enter.  Trustor shall permit
Lender to enter the Lands and Improvements at any time upon reasonable advance
notice (except in the event of an emergency in which case no notice shall be
required), during normal business hours (except in the event of an emergency in
which case Lender may enter at any time), and in a manner that does not
unreasonably interrupt Trustor’s use and enjoyment of the same for the purpose
of inspecting Trustor’s compliance with the terms and provisions of this Deed of
Trust.

 

2.8                               Compliance with Governmental Requirements. 
Trustor warrants that the Trust Property and Trustor’s use of the Trust Property
materially comply with all applicable laws, ordinances, and regulations, now or
hereafter in effect, of all governmental authorities, including without
limitation, building and zoning ordinances, and Environmental Laws
(collectively, “Legal Requirements”).  Trustor shall promptly comply with all
Legal Requirements applicable to the Trust Property or Trustor.  Trustor may
contest in good faith any Legal Requirement and withhold compliance during any
proceeding, including appropriate appeals, so long as Trustor has notified
Lender in writing prior to doing so and so long as, in Lender’s sole opinion,
Lender’s interest in the Trust Property are not jeopardized.  Lender may require
Trustor to post adequate security or a surety bond, reasonably satisfactory to
Lender, to protect Lender’s interest.

 

2.9                               No Encumbrances.  Except as otherwise provided
herein or in the Loan Documents, Trustor shall not directly or indirectly,
without Lender’s prior written consent, create, incur, permit to exist or assume
any mortgage, deed of trust, pledge or other lien or claim for lien or
encumbrance upon the Trust Property or any part thereto other than the Permitted
Liens.  In the event of the creation, incurrence or existence of any such lien,
claim for lien or encumbrance, Trustor shall cause the same to be satisfied or
removed, or shall bond over the same to Lender’s satisfaction within ninety (90)
days of the creation, incurrence or attachment thereof to the Trust Property.

 

2.10                        Loss or Damage.  Trustor shall promptly notify
Lender in writing of: (a) any loss or damage to any part of the Trust Property
that exceeds Fifty Thousand Dollars ($50,000.00) in any single instance; (b) any
material change, whether contemplated, pending or final, in the assessment of
any part of Trust Property by taxing authorities or in the zoning
classification; (c) the actual or, to Trustor’s actual knowledge, threatened
commencement of any proceedings under condemnation or eminent domain affecting
any part of the Trust Property, including those proceedings relating to
severance and consequential damage and change in grade of streets, copies of any
and all papers served in connection with any such proceedings to be delivered to
Lender upon such service; and (d) any other action, whether contemplated (when
known to

 

12

--------------------------------------------------------------------------------


 

Trustor), pending or final, by any public authority or otherwise, that could
affect the value of any part of the Trust Property.

 

2.11                        Changes.  Trustor shall not suffer or permit any
change in the general nature of the occupancy of the Trust Property, without the
prior written consent of Lender.

 

2.12                        Entry by Lender; Adverse Possession.  Trustor shall
permit Lender to enter the Trust Property at any time upon reasonable advance
notice (except in the event of an emergency in which case no notice shall be
required), during normal business hours (except in the event of an emergency in
which case Lender may enter at any time), and in a manner that does not
unreasonably interrupt Trustor’s use and enjoyment of the Trust Property for the
purpose of inspecting Trustor’s compliance with the terms and provisions of this
Deed of Trust.  Trustor shall not make or permit any use of the Trust Property
that could with the passage of time result in the creation of any right of user,
or any claim of adverse possession or easement on, to or against any part of the
Trust Property in favor of any person or the public.

 

2.13                        Subleases.  Except as otherwise provided herein or
under the Loan Documents, Trustor shall not enter into any sublease, license, or
assignment of its rights under the Mineral Leases or Mineral Permits (or any
binding letter of intent or binding term sheet with respect thereto) without
obtaining the prior written consent of Lender, including, but not limited to,
Lender’s approval of the proposed tenant, the proposed guarantor, if any, rental
rate, term, the form of the proposed agreement, and the financial statements of
the proposed tenant and the proposed guarantor, if required by Lender.

 

2.14                        Environmental Matters.  Trustor shall pay and
perform all of its obligations arising under the Environmental Indemnity
Agreement.

 

2.15                        Insurance.  Trustor shall procure and maintain
policies of the insurance with standard extended coverage endorsements on a
replacement basis for the full insurable value covering all structures and
fixtures erected or installed upon the Trust Property and all equipment operated
or located upon the Trust Property in which Trustor holds an interest in an
amount sufficient to avoid application of any coinsurance clause, and with a
standard Mortgagee clause in favor of Lender, and a standard Lender Loss Payee
clause in favor of Lender.  Trustor shall also procure and maintain
comprehensive general liability insurance in an amount of at least Two Million
Dollars ($2,000,000.00) per occurrence, with Lender being named as additional
insured in such liability insurance policies, which requirement can be met
through the utilization of umbrella and excess liability policies. 
Additionally, in connection with the Preparation Activities in Section 2.3
above, Trustor shall maintain such other insurance, including but not limited to
hazard and business interruption insurance as Lender may reasonably require. 
Policies shall be written by such insurance companies and in such form as may be
reasonably acceptable to Lender.  Each insurance policy also shall include a
provision in favor of Lender will not be impaired in any way by any act,
omission or default of Trustor or any other person.  Upon reasonable request of
Lender Trustor shall furnish to Lender a report on each existing policy of
insurance showing:  (a) the name of the insurer; (b) the risks insured; (c) the
amount of the policy; (d) the property insured; and (e) the expiration date of
the policy.

 

13

--------------------------------------------------------------------------------


 

Unless Trustor provides Lender with evidence of the insurance coverage required
hereunder before the expiration of any existing policy or policies, Lender may
purchase insurance at Trustor’s expense to protect Lender’s interests in the
Trust Property.  The insurance shall protect Trustor’s interests. The coverage
that Lender purchases may not pay any claim that Trustor makes or any claim that
is made against Trustor in connection with the collateral. Trustor may later
cancel any insurance purchased by Lender, but only after providing Lender with
evidence that Trustor has obtained insurance as required by this agreement. If
Lender purchases insurance, Trustor shall be responsible for the costs of that
insurance, including interest, in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to Trustor’s total
outstanding balance or obligation. The costs of the insurance purchased by
Lender may be more than the cost of the insurance Trustor may be able to obtain.

 

2.16                        Application of Proceeds of Insurance.  Trustor shall
promptly notify Lender of any loss or damage to the Trust Property.  Lender may
make proof of loss if Trustor fails to do so within fifteen (15) days of the
casualty.  Whether or not Lender’s security is impaired, Lender may, at Lender’s
election, receive and retain the proceeds of any insurance and apply the
proceeds to the reduction of the Indebtedness, payment of any lien affecting the
Trust Property, or the restoration and repair of the Trust Property.  If Lender
elects to apply the proceeds to restoration and repair, Trustor shall repair or
replace the damaged or destroyed Improvements in a manner satisfactory to
Lender.  Lender shall, upon satisfactory proof of such expenditure, pay or
reimburse Trustor from the proceeds for the reasonable cost of repair or
restoration if Trustor is not in default under this Deed of Trust.  Any proceeds
which have not been disbursed within one hundred eighty (180) days after their
receipt and which Lender has not committed to the repair or restoration of the
Trust Property shall be used first to pay any amount owing to Lender under this
Deed of Trust, then to pay accrued interest, and the remainder, if any, shall be
applied to the principal balance of the Indebtedness.  If Lender holds any
proceeds after payment in full of the Indebtedness, such proceeds shall be paid
to Trustor as Trustor’s interests may appear.

 

2.17                        Condemnation.  If any proceeding in condemnation is
commenced, Trustor shall promptly notify Lender in writing, and Trustor shall
promptly take such steps as may be necessary to defend the action and obtain the
award.  Trustor may be nominal party in such proceeding, but Lender shall be
entitled to participate in the proceeding and to be represented in the
proceeding by counsel of its own choice.  Trustor will deliver or cause to be
delivered to Lender such instruments and documentation as may be required by
Lender from time to time to permit such participation.  If all or any part of
the Trust Property is condemned by eminent domain proceedings or by any
proceeding or purchase in lieu of condemnation, or if all or any part of the
Trust Property is sold in lieu of condemnation, Lender may at its election
require that all or any portion of the net proceeds of the award or sale be
applied to the Indebtedness or the repair or restoration of the Trust Property. 
If Lender requires that all or any portion of the net proceeds of the award or
sale be applied to the repair or restoration of the Trust Property, and if the
net proceeds of the award or sale are insufficient to cover the cost of
rebuilding or restoration, Trustor shall pay such cost in excess of the net
proceeds of the award before being entitled to any reimbursement out of such net
proceeds.  Any surplus which may remain out of such net proceeds after payment
of such cost of rebuilding or restoration shall, at the option of Lender, be
applied on account of the Indebtedness or be paid to any other party entitled
thereto.  In any event, so long as any portion of the Indebtedness remains
unpaid, Trustor shall commence

 

14

--------------------------------------------------------------------------------


 

rebuilding or restoration of any remaining portion of the Trust Property
promptly after the taking and shall diligently pursue the same to completion. 
The net proceeds of the award or sale shall mean the award or sale after payment
of all reasonable costs, expenses, and attorneys’ fees incurred by Lender in
connection with the applicable condemnation or sale in lieu of condemnation.

 

2.18                        Imposition of Fees and Charges by Governmental
Authorities.  Upon request by Lender, Trustor shall execute such documents in
addition to this Deed of Trust and take such other actions as requested by
Lender to perfect and continue Lender’s Deed of Trust interest in the Lands and
lien on any other Trust Property.  Trustor shall reimburse Lender for all
expenses incurred in recording, perfecting or continuing this Deed of Trust,
including without limitation all taxes, fees, documentary stamps, and other
charges for recording or registering this Deed of Trust.

 

2.19                        Hold Harmless.  Trustor shall indemnify and hold
Lender harmless for, from and against all loss, liability, damages, costs and
expenses, including reasonable attorney’s fees, incurred by reason of any
action, suit, proceeding, hearing, motion or application before any Court or
administrative body in and to which Lender may be or become a party by reason
hereof, including but not limited to condemnation, bankruptcy, probate and
administrative proceedings, as well as any other of the foregoing wherein proof
of claim is by law required to be filed or in which it becomes necessary to
defend or uphold the terms of and the lien created by this Deed of Trust, unless
caused by the malicious act or omission or gross negligence of Lender, and all
money paid or expended by Lender in that regard, together with interest thereon
from date of such payment at the rate set forth in the Note shall be so much
additional Indebtedness secured hereby and shall be immediately and without
notice due and payable to Lender.

 

2.20                        Lender’s Performance and Expenditures.  If any
action or proceeding is commenced that would materially affect Lender’s interest
in the Trust Property or if Trustor fails to comply with any provision of this
Deed of Trust or any Loan Documents, including but not limited to Trustor’s
failure to discharge or pay when due any amounts Trustor is required to
discharge or pay under this Deed of Trust or any Loan Documents, Lender on
Trustor’s behalf may (but shall not be obligated to) take any action that Lender
deems appropriate, including but not limited to discharging or paying all taxes,
liens, security interests, encumbrances and other claims, at any time levied or
placed on the Trust Property and paying all costs for insuring, maintaining and
preserving the Trust Property.  Lender shall give Trustor at least ten
(10) days’ prior written notice of its intent to do so; provided, however, that
if failure to pay such obligation within ten (10) days shall result in an
impairment of any of the Trust Property or the Lender’s secured interest and
lien therein, no such notice shall be required. All such expenditures incurred
or paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Trustor.  All such expenses will become a part of the Indebtedness and, at
Lender’s option, will: (a) be payable on demand; (b) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either: (i) the term of any applicable insurance policy; or
(ii) the remaining term of the Note; or (c) be treated as a balloon payment
which will be due and payable upon the maturity of the Note.  This Deed of Trust
also secures payments of such amounts.  Such rights shall be in addition to all
other rights and remedies to which Lender may be entitled upon the occurrence of
an Event of Default.

 

15

--------------------------------------------------------------------------------


 

2.21                        Lender’s Reliance in Making Payments.  Lender, in
making any payment herein and as hereby authorized: (a) relating to Taxes, may
do so according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the validity or accuracy thereof; and
(b) relating to any prior lien or title or claim thereof, may do so without
inquiry as to the validity or amount of any such prior lien or title or claim
which may be asserted; and (c) may do so whenever, in its sole judgment, such
payment or payments shall seem necessary or desirable to protect the security
created by this Deed of Trust; provided, however, that in connection with any
such payment as aforesaid, Lender, at its option, may and is hereby authorized
to obtain a continuation report of title prepared by a title insurance company,
the expense of which shall be repayable by the Trustor upon demand and shall be
secured hereby.

 

2.22                        Acknowledgment by Trustor.  Trustor, within fifteen
(15) days after Lender’s request, shall furnish a written statement, duly
acknowledged, of the amount due upon this Deed of Trust and whether any alleged
offsets or defenses exist against the Indebtedness secured by this Deed of
Trust.

 

2.23                        Books and Records To Be Kept by Trustor.  Trustor
will keep accurate books and records in accordance with generally accepted
accounting principles consistently applied in which full, true and correct
entries shall be promptly made as to all operations on or relative to the Trust
Property, and will permit all such books or records to be inspected by Lender
and/or its duly authorized representatives at all times during reasonable
business hours and if, and as often as, reasonably requested by Lender, Trustor
will make reports of operations in such form as Lender prescribes, setting out
full data as to the Rents and any other revenues of the Trust Property.

 

2.23.1              Recording and Filing.

 

(a)                                 Trustor shall (i) promptly and at Trustor’s
own expense, record or file (or cooperate with Lender in its recording or
filing) in such offices, at such times and as often as may be necessary, this
Deed of Trust and every other instrument in addition or supplemental hereto,
including applicable financing statements, as may be necessary to create,
perfect, maintain and preserve the first priority of the liens and security
interests intended to be created hereby and the rights and remedies of Lender
hereunder, (ii) promptly furnish to Lender evidence satisfactory to Lender of
all such recordings and filings; and (iii) otherwise do all things necessary or
expedient to be done effectively to create, perfect, maintain and preserve the
liens and security interests intended to be created hereby as first liens.

 

(b)                                 Trustor hereby authorizes Lender, at any
time and from time to time, to file any initial financing statements, amendments
thereto and continuation statements with or without signature of Trustor as
authorized by applicable law, as applicable to the Trust Property.  Trustor
hereby authorizes Lender to file financing statements with the applicable
financing office describing the collateral therein as “All assets of Trustor.”
For purposes of such filings, Trustor agrees to furnish any information
requested by Lender promptly upon request by Lender.  Trustor also ratifies its
authorization for Lender to have filed any like initial financing statements,
amendments thereto or continuation statements if filed prior to the date of this
Deed of Trust.  Trustor hereby irrevocably constitutes and appoints Lender and
any officer or agent of Lender, with full power of substitution, as its true and
lawful attorneys-in-fact with full

 

16

--------------------------------------------------------------------------------


 

irrevocable power and authority in the place and stead of Trustor or in
Trustor’s own name to execute in Trustor’s name any such documents and to
otherwise carry out the purposes of this Subsection, to the extent that
Trustor’s authorization above is not sufficient.  To the extent permitted by
law, Trustor hereby ratifies all acts said attorneys-in-fact shall lawfully do,
have done in the past or cause to be done in the future by virtue hereof.

 

2.24                        Notification of Breach.  Trustor shall promptly
notify Lender in writing, not later than five (5) Business Days after any
manager of Trustor has knowledge thereof (i) if any representation or warranty
of Trustor contained in this Deed of Trust is discovered to be or becomes
untrue, or (ii) Trustor fails to perform or comply with any covenant or
agreement contained in this Deed of Trust or it is reasonably anticipated that
Trustor will be unable to perform or comply with any covenant or agreement
contained in this Deed of Trust.  Trustor shall cause all the representations
and warranties of Trustor contained in this Deed of Trust to be true and correct
in all material respects from time to time and all times.

 

2.25                        Defense of Title.  If the title or interest of
Trustor or Lender to the Trust Property or any part thereof, or the lien or
encumbrance created by this Deed of Trust, or the rights or powers of Lender
hereunder, shall be attacked, either directly or indirectly, or if any legal
proceedings are commenced against Trustor or the Trust Property, Trustor shall
promptly give written notice thereof to Lender and at Trustor’s own expense
shall take all reasonable steps diligently to defend against any such attack or
proceedings, employing attorneys acceptable to Lender.  Lender may take such
independent action in connection therewith as it may in its discretion deem
advisable, and all costs and expenses, including without limitation, reasonable
attorneys’ fees and legal expenses, incurred by or on behalf of Lender in
connection therewith shall be a demand obligation owing by Trustor to Lender and
shall bear interest at the Default Rate from the date incurred until paid, and
shall constitute a part of the Obligations and be indebtedness secured and
evidenced by this Deed of Trust.

 

2.26                        Change in Structure.  Trustor shall not cause or
permit any change to be made in its name, address, organizational identity
number, or state of organization, unless Trustor shall have notified Lender of
such change at least thirty days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of further
perfecting or protecting the security interest in favor of Lender in the Trust
Property.  In any notice furnished pursuant to this Subsection, Trustor shall
expressly state that the notice is required by this Deed of Trust and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of Lender’s security interest
in the Trust Property.

 

2.27                        Further Assurances.  Trustor shall execute,
acknowledge and deliver, or cause to be executed, acknowledged or delivered, to
Lender such other and further instruments and do such other acts as in the
reasonable opinion of Lender may be necessary or desirable to effect the intent
of this Deed of Trust, promptly upon request of Lender and at Trustor’s expense.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 3

 

ASSIGNMENT OF RENTS, PRODUCTION AND PROCEEDS OF PRODUCTION

 

3.1                               Assignment.  Pursuant to Section 1.2, the
Granting Clause, of this Deed of Trust, Lender is absolutely assigned and
entitled to receive all of the severed and extracted Minerals produced from or
allocated or attributed to all of the Trust Property (the “Production”),
together with all Rents and Proceeds of Production.  Trustor acknowledges and
agrees that said assignment is intended to be an absolute and unconditional
assignment and not merely a pledge of or creation of a security interest or an
assignment as additional security; provided, however, notwithstanding anything
in this Deed of Trust to the contrary, such assignment, transfer and set over of
the Rents, Production and Proceeds of Production shall become effective only
upon and after the occurrence of an Event of Default, and upon Lender’s election
to exercise Trustor’s rights and obligations with respect to the Production as
provided herein.  Trustor shall execute, acknowledge and deliver or cause to be
executed, acknowledged and delivered, transfer orders or letters-in-lieu thereof
directing all purchasers of all or any part of the Production to make payments
directly to Lender and all parties to any Subleases to pay all Rents to Lender. 
All parties purchasing, receiving or having in their possession any of the
Production or Proceeds of Production are hereby authorized and directed by
Trustor to treat and regard Lender as the party entitled in Trustor’s place and
stead to receive the Production and all Proceeds of Production; and said parties
shall be fully protected in so treating and regarding Lender and shall be under
no obligation to see to the application by Lender of any amounts received by it.
 Except when there is any uncured Event of Default (defined below) Trustor may
deal with the Production in the ordinary course of business and Lender grants
Trustor a revocable license to receive all Rents and Proceeds of Production
until such time as Lender shall have made written demand therefor.  Such
election by Lender shall not in any way waive the right of Lender to demand and
receive the Rents, Production and all Proceeds of Production and shall not in
any way diminish the absolute and unconditional right of Lender to receive the
Rents, Production and all Proceeds of Production and other cash proceeds, if
any, not theretofore expended by or distributed to Trustor.  Any Production in
the custody of Trustor shall constitute trust property for the benefit of Lender
and all Rents and Proceeds of Production received by Trustor shall, when
received, constitute trust funds in Trustor’s hands and shall be held by Trustor
for the benefit of Lender.  Trustor hereby agrees that upon the occurrence of
any Event of Default or which upon the giving (or receiving) of notice or lapse
of time, or both, would constitute such an Event of Default, all cash, proceeds,
instruments and other property, of whatever kind or character, received by
Trustor on account of the Trust Property, whether received by Trustor in the
exercise of its collection rights hereunder or otherwise, shall, in accordance
with instructions then given by Lender, be remitted to Lender or deposited to an
account designated by Lender, in the form received (properly assigned or
endorsed to the order of Lender or for collection and in accordance with
Lender’s instructions) not later than the first banking business day following
the day of receipt, to be applied as provided in Section 3.2 hereof and, until
so applied, may be held by Lender in a separate account on which Trustor may not
draw.  Trustor agrees not to commingle any such property, following the receipt
of any such demand from Lender or the occurrence of an Event of Default, with
any of its other funds or property and agrees to hold the same upon an express
trust for Lender until remitted to Lender.

 

18

--------------------------------------------------------------------------------


 

3.2                               Application of Proceeds.  Lender shall apply
all of the proceeds received pursuant to Section 3.1 hereof as provided in the
Loan Documents, unless otherwise agreed to by Lender and Trustor.

 

3.3                               No Liability in Lender.  Lender is hereby
absolved from all liability for failure to enforce collection of any Proceeds of
Production and from all other responsibility in connection therewith, except the
responsibility to account to Trustor for proceeds actually received.

 

3.4                               Indemnity.  Trustor shall indemnify Lender
against all claims, actions, liabilities, judgments, costs, reasonable
attorneys’ fees or other charges of every kind or nature (“Claims”) made against
or incurred by Lender as a consequence of the assertion, either before or after
the payment in full of the Obligations, that Lender received Production or
Proceeds of Production pursuant to this Article 3 which were claimed by third
persons.  Lender shall have the right to employ attorneys and to defend against
any Claims, and unless furnished with reasonable indemnity, Lender shall have
the right to pay or compromise and adjust all Claims.  Trustor shall indemnify
and pay to Lender all such amounts as may be paid with respect thereto or as may
be successfully adjudicated against Lender, and such amounts shall be a demand
obligation owing by Trustor to Lender and shall bear interest at the Default
Rate from the date incurred until paid, and shall constitute a part of the
Obligations and be Indebtedness secured and evidenced by this Deed of Trust. 
The liabilities of Trustor as set forth in this Section 3.4 shall survive the
payment or satisfaction of the Obligations and the release, reconveyance,
foreclosure or other termination of this Deed of Trust.

 

3.5                               Rights of Lender.  Subject to the provisions
of the Loan Documents, Lender shall have the immediate and continuing right to
demand, collect, receive and receipt for all Rents and Proceeds of Production
and other payments assigned hereunder, and Lender is hereby appointed agent and
attorney-in-fact of Trustor for the purpose of executing any release, receipt,
division order, transfer order, relinquishment or other instrument that Lender
deems necessary in order for Lender to collect and receive such payments.  In
addition, Trustor agrees that, upon the request of Lender, it will promptly
execute and deliver to Lender such transfer orders, payment orders, division
orders and other instruments as Lender may deem necessary, convenient or
appropriate in connection with the payment and delivery directly to Lender of
all Proceeds of Production and other payments assigned hereunder.  Trustor
hereby authorizes and directs that, upon the request of Lender, all purchasers,
transporters and other parties now or hereafter purchasing any of the Minerals
or any other interest of Trustor (whether now owned or hereafter acquired by
operation of law or otherwise), in, to or relating to the Trust Property or to
any of the estates, property, rights or other interests included in the Trust
Property, or any part thereof, or now or hereafter having in their possession or
control any production from or allocated to the Trust Property or any other
interest of Trustor (whether now owned or hereafter acquired by operation of law
or otherwise), in, to or relating to the Trust Property, or any part thereof, or
the proceeds therefrom, or now or hereafter otherwise owing monies to Trustor
under contracts and agreements herein assigned, shall, until Lender directs
otherwise, pay and deliver such proceeds, production or amounts directly to
Lender at Lender’s address set forth in the introduction to this Deed of Trust,
or in such other manner as Lender may direct such parties in writing, and this
authorization shall continue until the assignment of Rents, Production and
Proceeds of Production and other payments contained herein is released and
reassigned.  Trustor agrees that all division orders, transfer orders, receipts
and other instruments that Lender may from time to

 

19

--------------------------------------------------------------------------------


 

time execute and deliver for the purpose of collecting and receipting for such
Rents and Proceeds of Production or other payments may be relied upon in all
respects, and that the same shall be binding upon Trustor and its successors and
assigns.  No payor making payments to Lender at its request under this
assignment or other payments to Lender shall have any responsibility to see to
the application of any of such funds, and any party paying or delivering Rents
and Proceeds of Production or other amounts to Lender under such assignments
shall be released thereby from any and all liability to Trustor to the full
extent and amount of all payments so delivered.  Trustor agrees to indemnify and
hold harmless any and all parties making payments to Lender, at the request of
the Lender under this assignment against any and all liabilities, actions,
claims, judgments, costs, charges and attorneys’ fees and legal expenses
resulting from the delivery of such payments to Lender.  Should Lender bring
suit against any third party for collection of any amounts or sums included
within this assignment (and Lender shall have the right to bring any such suit),
it may sue either in its own name or in the name of Trustor, or both.

 

3.6                               Designation of New Purchaser(s).  Should any
purchaser taking any Production from the Trust Property or any other interest of
Trustor (whether now owned or hereafter acquired by operation of law or
otherwise), in, to or relating to the Trust Property, or any part thereof, fail
to make any payment promptly to Lender, in accordance with this assignment, then
Lender, to the fullest extent permissible under applicable law, shall have the
right to designate another purchaser with whom a new transaction may be made,
without any liability on the part of Lender in making such designation; and
failure of Trustor to consent to and promptly effect such change of purchaser
shall constitute an Event of Default under Article 5 below.

 

3.7                               No Delegation or Assumption.  Nothing in this
Deed of Trust shall be deemed or construed to create a delegation to or
assumption by Lender, of the duties and obligations of Trustor under any
agreement or contract relating to the Trust Property or any portion thereof, and
all of the parties to any such contract shall continue to look to Trustor for
performance of all covenants and other obligations and the satisfaction of all
representations, warranties, covenants, indemnities and other agreements of
Trustor thereunder, notwithstanding the assignment of production and proceeds
contained herein or the exercise by Lender, prior to foreclosure, of any of its
rights hereunder or under applicable law.

 

3.8                               Cumulative.  This assignment of Rents,
Production and Proceeds of Production shall not be construed to limit in any way
the other rights and remedies of Lender hereunder, including without limitation,
its right to accelerate the indebtedness evidenced by the Obligations upon an
Event of Default and the other rights and remedies herein conferred, conferred
in the other documents and instruments evidencing, securing or relating to the
Obligations, or conferred by operation of law.

 

ARTICLE 4

 

CHANGE IN OWNERSHIP OR OTHER TRANSFERS

 

Subject to the Permitted Liens, Lender may, at Lender’s option, declare
immediately due and payable all sums secured by this Deed of Trust upon the
sale, assignment or transfer, without Lender’s prior written consent (which may
be withheld or conditioned in Lender’s sole and absolute discretion), of all or
any part of the Trust Property or any interest in the Trust Property.

 

20

--------------------------------------------------------------------------------


 

A “sale, assignment or transfer” means the conveyance of the Lands or any right,
title or interest in the Lands; whether legal, beneficial or equitable; whether
voluntary or involuntary (subject to Trustor’s right to contest any involuntary
transfer); whether by outright sale, deed, installment sale contract, land
contract, contract for deed, lease-option contract, or by sale, assignment, or
transfer of any beneficial interest in or to any land trust holding title to the
Trust Property, or by any other method of conveyance of an interest in the Trust
Property.

 

ARTICLE 5

 

DEFAULT

 

5.1                               Events of Default.  The occurrence of any one
of the following shall be an event of default under this Deed of Trust (“Event
of Default”):

 

5.1.1                     Default Under Note or Other Loan Documents.  An Event
of Default occurs under the Note or any of the other Loan Documents (subject to
any applicable notice, grace or cure period provided for therein);

 

5.1.2                     Mineral Leases.  Subject to the terms and conditions
of the Collateral Assignment of Mineral Leases, the applicable Lessor declares a
breach or default by Trustor as lessee under the Mineral Leases;

 

5.1.3                     Mineral Permits.  Subject to the terms and conditions
of the Collateral Assignment of Mining Permits, any Mineral Permit has been
terminated or revoked by the Arizona State Land Department;

 

5.1.4                     Nonperformance of Other Obligations.  Borrower or
Trustor fails to fully and timely perform any Obligations (other than those
addressed in another clause of this Section 5.1) and such failure is not cured
within thirty (30) calendar days after notice (unless a shorter cure period or
no cure period is specified);

 

5.1.5                     Transfer of the Trust Property.  Any sale, assignment
or transfer occurs with respect to all or any part of the Trust Property or
Lessee’s Interest, except as allowed in Article 4; and

 

5.1.6                     Other Events.  Any other Default or Event of Default
occurs under any other agreement relating to the Indebtedness for which this
Deed of Trust serves as security;

 

and an Event of Default under this Deed of Trust shall constitute an Event of
Default under all of the other Loan Documents.  Nothing herein or in any other
Loan Document shall operate or be construed to add on or make cumulative any
cure or grace periods specified in any of the Loan Documents.

 

ARTICLE 6

 

REMEDIES

 

6.1                               Acceleration of Indebtedness Upon Default. 
Upon the occurrence of an Event of Default, the whole Indebtedness secured
hereby shall, at the option of Lender, and without

 

21

--------------------------------------------------------------------------------


 

notice, become immediately due and payable with reasonable attorneys’ fees, and
thereupon, or at any time during the existence of any such default, Lender may
proceed to foreclose this Deed of Trust as provided by law, anything
hereinbefore or in any of the Loan Documents to the contrary notwithstanding
and/or exercise any other right or remedy available to it under this Deed of
Trust or the Note or any other document securing or evidencing the Indebtedness.

 

6.2                               Appointment of Receiver.  Upon the occurrence
of an Event of Default, Lender shall have the right and shall be entitled to
have a receiver appointed to take possession of all or any part of the Trust
Property, to which Trustor hereby irrevocably consents, (any required hearing or
notice of such appointment or proceeding being hereby expressly waived,
including, without limitation any rights provided in A.R.S. §33-702(B) and
§12-1242).  Lender shall be entitled to such appointment either before or after
sale, without notice, without a hearing without regard to the solvency or
insolvency of the Trustor at the time of application for such receiver, without
the requirement of posting of any bond or security and without regard to the
then value of the Trust Property or whether the same shall be then occupied as a
homestead or not.  Lender hereunder or any holder of the Note may be appointed
as such receiver, and Trustor hereby irrevocably waives any right it might have
to notice of the appointment of a receiver, to a hearing or to the requirement
of a bond or other security.  Trustor also hereby approves and waives the right
to object to any receiver appointed by Lender.  Such receiver shall have
(i) power to collect the Rents and Proceeds of Production during the pendency of
such foreclosure suit and, in case of a sale and a deficiency, during the full
statutory period of redemption, whether there be redemption or not, as well as
during any further times when Trustor, except for the intervention of such
receiver, would be entitled to collect such Rents and Proceeds of Production;
and (ii) all other powers which may be necessary or are usual in such cases for
the protection, possession, control, management and operation of the Trust
Property during the whole of said period.  The court from time to time may
authorize the receiver to apply the net income in his hands in payment in whole
or in part of:  (a) the Indebtedness secured hereby, or by any decree
foreclosing this Deed of Trust, or any tax, special assessment or other lien
which may be or become superior to the lien hereof or of such decree, provided
such application is made prior to foreclosure sale; and (b) after any such
foreclosure sale, to the balance due of any amounts secured hereby or by such
decree after application of any proceeds obtained by such foreclosure sale.

 

6.3                               Other Remedies.  Upon the occurrence of an
Event of Default, Lender, at Lender’s option, may exercise any one or more of
the following rights and remedies in addition to any other rights or remedies
set forth in this Deed of Trust or otherwise provided by law:

 

6.3.1                     UCC Remedies.  With respect to all or any part of the
personal property located upon or used in connection with the Trust Property
(collectively, the “Personal Property”), Lender shall have all the rights and
remedies of a secured party under the Uniform Commercial Code.

 

6.3.2                     Enforcement of Assignment of Rents, Production and
Proceeds of Production.  Lender shall have the right, without notice to Trustor,
to exercise any of the remedies provided above in Article 3 and apply the net
proceeds, over and above Lender’s costs, against the Indebtedness.  In
furtherance of this right, Lender may require any tenant or other user of the
Trust Property to make payments of all Rents and other amounts payable pursuant
to

 

22

--------------------------------------------------------------------------------


 

its sublease and all Proceeds of Production directly to Lender.  If such amounts
are collected by Lender, then Trustor irrevocably designates Lender as Trustor’s
attorney-in-fact to endorse instruments received in payment thereof in the name
of Trustor and to negotiate the same and collection the proceeds.  Payments by
tenants or other users to Lender in response to Lender’s demand shall satisfy
the obligations for which the payments are made, whether or not any proper
grounds for the demand existed.  Lender may exercise its rights under this
subparagraph either in person, by agent, or through a receiver.  In addition,
Lender may take any of the actions described in Article 3 of this Deed of Trust
with or without taking possession of any portion of the Trust Property or taking
any action with respect to such possession.

 

6.3.3                     Judicial Action.  At Lender’s election, Lender may
bring an action in any court of competent jurisdiction to foreclose this
instrument as a mortgage or to obtain specific performance of any of the
covenants or agreements of this Deed of Trust.

 

6.3.4                     Trustee’s Sale.

 

(a)                                 Lender may exercise its power of sale as
provided by applicable Arizona statues, including but not limited to A.R.S.
§§ 33-807 and 33-808.  Without limiting the foregoing, Lender may cause to be
delivered and recorded any written notice of breach and non-performance and of
election to cause all or any part of the Trust Property to be sold that is
required by law; and after such time as may then be required, Trustee, without
demand on Trustor, shall sell such Trust Property at the time and place fixed by
Trustee in such notice of sale, either as a whole or in separate parcels and in
such order as Lender may direct (Trustor waiving any right to direct the order
of sale), at public auction to the highest bidder for cash in lawful money of
the United States (or cash equivalents acceptable to Trustee to the extent
permitted by applicable law), payable at the time of sale.  Trustee may postpone
the sale of all or any part of the Trust Property by public announcement at the
time fixed by the preceding postponement.  Trustee shall deliver to the
purchaser at such sale its deed conveying the property so sold, but without any
covenant or warranty, express or implied, and the recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof.  Any
person, including Trustee or Lender, may purchase at such sale, and any bid by
Lender may be, in whole or in part, in the form of cancellation of all or any
part of the secured Indebtedness.

 

(b)                                 The sale by Trustee of less than the whole
of the Trust Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sales under such power
until the whole of the Trust Property shall be sold.  In the event any sale
hereunder is not completed or is defective in the opinion of Lender, such sale
shall not exhaust the power of sale hereunder and Lender shall have the right to
cause a subsequent sale or sales to be made hereunder.  If the proceeds of any
sale of less than the whole of the Trust Property shall be less than the
aggregate of the secured Indebtedness and the expense of executing this trust as
provided herein, this Deed of Trust and the lien hereof shall remain in full
force and effect as to the unsold portion of the Trust Property just as though
no sale had been made; provided, however, that Trustor shall never have any
right to require the sale of less than the whole of the Trust Property but
Lender shall have the right, at its, sole election, to request Trustee to sell
less than the whole of the Trust Property.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Trustee may, after any request or direction
by Lender, sell not only the Real Property but also all other interests which
are a part of the Trust Property, or any part thereof, as a unit and as a part
of a single sale, or may sell any part of the Trust Property separately from the
remainder of the Lessee’s Interest or other Trust Property.  It shall not be
necessary for Trustee to have taken possession of any part of the Trust Property
or to have it present or to exhibit it at any sale.

 

(d)                                 After each sale, Trustee shall receive the
proceeds of said sale and apply the same as provided below in Section 6.3.5. 
Payment of the purchase price to Trustee shall satisfy the obligation of
purchaser at such sale therefor, and such purchaser shall not be responsible for
the application thereof.

 

(e)                                  Trustee or its successor or substitute may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Trustee, including the posting of
notices and the conduct of sale, but in the name and on behalf of Trustee, its
successor or substitute.  If Trustee or its successor or substitute shall have
given notice of sale hereunder, any successor or substitute Trustee thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute Trustee
conducting the sale.

 

6.3.5                     Proceeds of Foreclosure Sale.  The proceeds of any
sale held by Trustee or Lender or any receiver or public officer in foreclosure
of the liens and security interests evidenced hereby shall be applied in
accordance with the requirements of applicable laws and to the extent consistent
therewith, FIRST, to the payment of all necessary costs and expenses incident to
such foreclosure sale, including all attorneys’ fees and legal expenses
(including the market value of services provided by in-house counsel),
advertising costs, auctioneer’s fees, costs of title rundowns, lien searches,
trustee’s sale guaranties, foreclosure sale guaranties, litigation guaranties
and/or other title policies and endorsements, inspection fees, appraisal costs,
fees for professional services, environmental assessment and remediation fees,
all court costs and charges of every character, and the maximum fee legally
permitted, or a reasonable fee when the law provides no maximum limit, to
Trustee if foreclosed by power of sale and to the payment of the other secured
Indebtedness, including specifically without limitation the principal, accrued
interest and attorneys’ fees due and unpaid on the Notes and the amounts due and
unpaid and owed to Lender under this Deed of Trust, the order and manner of
application to the items in this clause FIRST to be in Lender’s sole discretion;
and SECOND, Lender may interplead the remainder in any court of competent
jurisdiction, and the amount of any attorneys’ fees, court costs and expenses
incurred in such action shall be a part of the Indebtedness and shall be
reimbursable (without limitation) from such remainder.

 

6.3.6                     Deficiency Judgment.  If permitted by applicable law,
Lender may obtain a judgment for any deficiency remaining in the Indebtedness
due to Lender.

 

6.3.7                     Tenancy at Sufferance.  If Trustor remains in
possession of the Trust Property after it is sold as provided above or Lender
otherwise becomes entitled to possession of the Trust Property upon default of
Trustor, Trustor shall become a tenant at sufferance of Lender or the purchaser
of the Trust Property and shall, at Lender’s option, either: (i) pay a
reasonable

 

24

--------------------------------------------------------------------------------


 

rental for the use of the Trust Property; or (ii) vacate the Trust Property
immediately upon the demand of Lender.

 

6.3.8                     Maintenance of Trust Property During Foreclosure. 
Upon and after the occurrence of an Event of Default, Trustor hereby authorizes
and empowers Lender, its successors and assigns:  (a) to pay all Taxes, that may
have been or that thereafter during the period of redemption from the sale under
such foreclosure may be levied or assessed upon any portion of the Trust
Property; (b) to keep the Trust Property insured and to pay the premiums
therefor as required hereunder during the period of redemption (if any) from the
sale under such foreclosure; (c) to keep the Trust Property in thorough repair
as required hereunder during the period of redemption, if any, of the sale from
such foreclosure; and (d) to enter the Improvements and Real Property and allow
its representatives to enter the Improvements and upon the Land and perform an
environmental and/or property condition assessment (including inspections and
sampling) to assess the condition of the Trust Property and at Lender’s sole
option, correct any conditions that Lender, in the exercise of its reasonable
discretion deems necessary to comply with Environmental Laws and to keep the
Trust Property in thorough repair; to enter upon the Land and Improvements or
any part thereof, and to take possession of the Trust Property and all books and
records relating thereto, and to exercise without interference from Trustor any
and all rights which Trustor has with respect to the management, possession,
operation, protection or preservation of the Trust Property.  Lender shall not
be deemed to have taken possession of the Trust Property or any part thereof
except upon the exercise of its right to do so, and then only to the extent
evidenced by its demand and overt act specifically for such purpose.  All costs,
expenses and liabilities of every character incurred by Lender in managing,
operating, maintaining, protecting or preserving the Trust Property shall
constitute a demand obligation of Trustor (which obligation Trustor hereby
promises to pay) to Lender pursuant to this Deed of Trust.  In connection with
any action taken by Lender pursuant to this Section 6.3.8, Lender shall not be
liable for any loss sustained by Trustor resulting from any failure to lease the
Trust Property or any part thereof, or from any act or omission of Lender in
managing the Trust Property unless such loss is caused by the willful misconduct
and bad faith of Lender, nor shall Lender be obligated to perform or discharge
any obligation, duty or liability of Trustor arising under any lease or other
agreement relating to the Trust Property or arising under any Permitted Lien or
otherwise arising.  Trustor assigns to Lender the right from time to time in the
name of the owner of the Trust Property to file and prosecute an appeal or other
protest of the valuation of the Trust Property or the taxes imposed upon the
Trust Property.  Trustor hereby assents to, ratifies and confirms any and all
actions of Lender with respect to the Trust Property taken under this
Section 6.3.8.

 

6.3.9                     Discretion as to Security.  In exercising its rights
and remedies, Lender shall be free to sell all or any part of the Trust Property
together or separately, in one sale or by separate sales, and to execute and
deliver to the purchasers of the Trust Property bills of sale and deeds of
conveyance pursuant to law.  Lender may resort to any security given by this
Deed of Trust or to any other security now existing or hereafter given to secure
the payment of the secured Indebtedness, in whole or in part, and in such
portions and in such order as may seem best to Lender in its sole and
uncontrolled discretion, and any such action shall not in anywise be considered
as a waiver of any of the rights, benefits, liens or security interests
evidenced by this Deed of Trust.

 

25

--------------------------------------------------------------------------------


 

6.3.10              Other Rights.  Lender may resort for the payment of the
Obligations to any other security held by Lender in such order and manner as
Lender, in its discretion, may elect.  Lender may take action to recover the
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Lender thereafter to foreclose this Deed of Trust. 
The rights of Lender under this Deed of Trust shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others.  No
act of Lender shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision.  Lender shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

 

6.3.11              Trustor’s Waivers.  To the full extent Trustor may do so,
Trustor agrees that Trustor will not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
any appraisement, valuation, stay, extension or redemption, homestead,
moratorium, reinstatement, marshaling or forbearance, and Trustor, for Trustor,
Trustor’s heirs, devisees, representatives, successors and assigns, and for any
and all persons ever claiming any interest in the Trust Property, to the extent
permitted by applicable law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution and all rights to a
marshaling of assets of Trustor, including the Trust Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created.  Trustor shall not have or assert any right
under any statute or rule of law pertaining to the marshaling of assets, sale in
inverse order of alienation, the exemption of homestead, the administration of
estates of decedents, or other matters whatsoever to defeat, reduce or affect
the right, of Lender under the terms of this Deed of Trust to a sale of the
Trust Property for the collection of the secured Indebtedness without any prior
or different resort for collection, or the right of Lender under the terms of
this Deed of Trust to the payment of the secured Indebtedness out of the
proceeds of sale of the Trust Property in preference to every other claimant
whatsoever.  Without limiting the foregoing, to the maximum extent permitted by
law, Trustor unconditionally and irrevocably waives any rights or benefits
arising under A.R.S. §§ 12-1566, 12-1641 through and including 12-1644, 33-814,
33-725, 33-727 and 44-142 and Ariz. R. Civ. P. 17(f) or such statutes, rules or
similar provisions as may be enacted or adopted hereafter.

 

6.4                               Reconveyances.

 

6.4.1                     Reconveyance From Deed of Trust.  When Borrower has
paid the Indebtedness in full, all rights under this Deed of Trust shall
terminate (except to the extent expressly provided herein with respect to
indemnifications, representations and warranties and other rights which are to
continue following the reconveyance hereof) and the Trust Property shall become
wholly clear of the liens, security interests, conveyances and assignments
evidenced hereby, and the Trust Property shall be reconveyed by Lender in due
form at Trustor’s cost.  The grantee in such reconveyance may be described as
“the person or persons legally entitled thereto.”  Without limitation, all
provisions herein for indemnity of Lender shall survive discharge of the secured
Indebtedness and any foreclosure, reconveyance or termination of this Deed of
Trust.

 

6.4.2                     Partial Reconveyance; No Reconveyance in Default. 
Lender may, regardless of consideration, cause the reconveyance of any part of
the Trust Property from the

 

26

--------------------------------------------------------------------------------


 

lien of this Deed of Trust without in any manner affecting or impairing the lien
or priority of this Deed of Trust as to the remainder of the Trust Property.  No
partial reconveyance shall be sought, requested or required if any Event of
Default has occurred which has not been cured.

 

6.4.3                     Reconveyance Fee.  Trustor agrees to pay fees in the
maximum amounts legally permitted, or reasonable fees when the law provides no
maximum limit, for Trustee’s rendering of services in connection with each
partial or complete reconveyance of the Trust Property from the lien of this
Deed of Trust.

 

ARTICLE 7

 

SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

 

This Deed of Trust is, pursuant to the Uniform Commercial Code in effect in the
State of Arizona, a security agreement and financing statement with respect to
that portion of the Trust Property constituting personal property and a fixture
filing with respect to all fixtures included within the Trust Property.  To the
extent required by A.R.S. § 47-9502.B and C, it is hereby recited that because a
portion of the Trust Property may constitute fixtures, this Deed of Trust is to
be recorded in the office where a mortgage would be recorded, which is the
office of the County Recorder of Apache County, Arizona.  Trustor hereby
authorizes Lender to execute and file continuation statements without the
signature of Trustor if Lender shall determine that such are necessary or
advisable in order to perfect Lender’s security interest in such fixtures and
personal property and hereby authorizes Lender to execute financing statements
to further evidence and secure Lender’s interest in such fixtures and personal
property and shall pay to Lender on demand any expenses incurred by Lender in
connection with the preparation, execution and filing of such statements and any
continuation statements that may be filed by Lender.  Upon the occurrence of any
Event of Default, Lender may, at its option, sell or otherwise dispose of such
fixtures and personal property by public or private proceedings, separate from
or together with the sale of the Trust Property, in accordance with the
provisions of the Arizona Uniform Commercial Code, and Lender may with respect
to such fixtures and personal property, exercise any other rights or remedies of
a secured party under the Arizona Uniform Commercial Code.  Lender shall give
Trustor reasonable notice of the time and place of any public sale of the
Personal Property or of the time after which any private sale or other intended
disposition of the Personal Property is to be made.  Unless such fixtures and
personal property are perishable or threaten to decline speedily in value or are
of a type customarily sold on a recognized market, reasonable notice shall mean
notice given at least ten (10) days before the time of the sale or other
disposition.  Upon occurrence of any Event of Default, Lender reserves the
option, pursuant to the appropriate provisions of the Arizona Uniform Commercial
Code to proceed with respect to such fixtures and personal property as part of
the Trust Property in accordance with its rights and remedies with respect to
the Trust Property, in which event the default provisions of the Arizona Uniform
Commercial Code shall not apply.  At Lender’s election, any sale of the Personal
Property may be made in conjunction with, or independent of, any sale of other
Trust Property.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 8

 

MISCELLANEOUS

 

8.1                               Limitation on Interest.  Trustor agrees that
the effective rate of interest under the Note is equal to the rate provided for
in the Note together with all other payments of, or in the nature of, interest
to be made to Lender under the Loan Documents.  If under any circumstances
whatsoever, interest hereunder would otherwise be payable at a rate in excess of
that permitted under applicable law, then, the interest payable shall be reduced
to the maximum amount permitted under applicable law, and if under any
circumstance the Lender shall ever receive anything of value deemed interest by
applicable law which would exceed interest at the highest lawful rate, an amount
equal to any excessive interest shall be applied to the reduction of the
principal amount owing under the Loan Documents and any other Obligations and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal under the Loan Documents or any other Obligations, such
excess shall be refunded.  In the event and only in the event that the
applicable law as to the enforcement of this Deed of Trust or any other Loan
Documents is held to be the law of the State of Arizona, all loan origination,
standby, commitment and other fees, including attorneys’ fees and any
commissions or fees paid or to be paid to brokers, prepayment premiums,
additional interest, charges, points, goods, things in action or any other sums
or things of value, including any compensating balance requirements or other
contractual obligations (collectively referred to as the “Additional Sums”) paid
or payable by Borrower, whether pursuant to the Loan Documents or otherwise with
respect to the indebtedness secured hereby, or with respect to this Deed of
Trust or any other Loan Documents, that under the laws of the State of Arizona
may be deemed to be interest with respect to the indebtedness secured hereby
shall, for the purpose of any laws of the State of Arizona that may limit the
maximum amount of interest to be charged with respect to the indebtedness
secured hereby, be payable by Borrower as, and shall be deemed to be, additional
interest for such purposes only, and Trustor agrees that the contracted for rate
of interest shall be the sum of the interest rate set forth in the Loan
Documents or any applicable default rate, as applicable, plus the interest rate
resulting from the Additional Sums being considered interest.

 

8.2                               Attorneys’ Fees.  If Lender institutes any
suit or action to enforce any of the terms of this Deed of Trust, Lender shall
be entitled to recover such sum as the court may adjudge reasonable as
attorneys’ fees at trial and upon any appeal.  Whether or not any court action
is involved, all reasonable expenses Lender incurs that in Lender’s opinion are
necessary at any time for the protection of its interest or the enforcement of
its rights shall become a part of the Indebtedness payable on demand and shall
bear interest at the applicable interest rate on the Note from the date of the
expenditure until repaid.  Expenses covered by this paragraph include, without
limitation, however subject to any limits under applicable law, Lender’s
attorneys’ fees and Lender’s legal expenses whether or not there is a lawsuit,
including attorneys’ fees and expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services, the cost of searching records,
obtaining title reports (including foreclosure reports), surveyors’ reports, and
appraisal fees, title insurance, and fees for the Trustee, to the extent
permitted by applicable law.  Trustor also will pay any court costs, in addition
to all other sums provided by law.

 

28

--------------------------------------------------------------------------------


 

8.3                               Powers of Attorney.  Every power of attorney
given in this Deed of Trust is a power coupled with an interest.  In no event
shall Lender or the Trustee be obligated to exercise any of the rights and
powers for which Trustor has granted Lender and/or the Trustee a power of
attorney.  For purposes of A.R.S. § 14-5501.E, Trustor acknowledges that each
power of attorney given in this Deed of Trust forms a part of this Deed of
Trust, that it is security for money and the performance of valuable acts, and
that each of Lender and/or the Trustee may exercise the power of attorney for
its own benefit and need not exercise it for Trustor’s best interest.  Every
power of attorney shall be irrevocable and unaffected by the disability of the
Trustor so long as any part of the Obligations remain unpaid or unperformed. 
Trustor hereby separately initials this provision pursuant to A.R.S.
§14-5506.B.  Such power of attorney and proxy is coupled with an interest, shall
survive the dissolution, termination, reorganization or other incapacity of
Trustor and shall be irrevocable

 

8.4                               No Waiver.  Lender shall not be deemed to have
waived any rights under this Deed of Trust unless such waiver is given in
writing and signed by Lender.  No delay or omission on the part of Lender in
exercising any right shall operate as a waiver of such right or any other
right.  A waiver by Lender of a provision of this Deed of Trust shall not
prejudice or constitute a waiver of Lender’s right otherwise to demand strict
compliance with that provision or any other provision of this Deed of Trust.  No
prior waiver by Lender, nor any course of dealing between Lender and Trustor,
shall constitute a waiver of any of Lender’s rights or of any of Trustor’s
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Deed of Trust, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.  The failure of Lender to exercise
its option for acceleration of maturity and/or foreclosure following an Event of
Default or to exercise any other option granted to Lender hereunder in any one
or more instances, or the acceptance by Lender of partial payments hereunder
shall not constitute a waiver of any such default, nor extend or affect the
grace period, if any, but such option shall remain continuously in force. 
Acceleration of maturity once claimed hereunder by Lender may, at the option of
Lender, be rescinded by written acknowledgment to that effect by Lender, but the
tender and acceptance of partial payments alone shall not in any way affect or
rescind such acceleration of maturity, nor extend or affect the grace period, if
any.

 

8.5                               Cumulative Rights and Remedies.  Election by
Lender to pursue any remedy shall not exclude pursuit of any other remedy, and
an election to make expenditures or to take action to perform an obligation of
Trustor under this Deed of Trust, after Trustor’s failure to perform, shall not
affect Lender’s right to declare a default and exercise its remedies.  Nothing
under this Deed of Trust or otherwise shall be construed so as to limit or
restrict the rights and remedies available to Lender following an Event of
Default or in any way to limit or restrict the rights and ability of Lender to
proceed directly against Trustor and/or against any other co-maker, guarantor,
surety or endorser and/or to proceed against any other collateral directly or
indirectly securing the Indebtedness.

 

8.6                               Survival of Representations and Warranties. 
All representations, warranties, and agreements made by Trustor in this Deed of
Trust shall survive the execution and delivery of this Deed of Trust, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Indebtedness shall be paid in full.

 

29

--------------------------------------------------------------------------------


 

8.7                               No Effect on Liability.  In the event Lender:
(a) releases any part of the security described herein or any person liable for
any of the Indebtedness; (b) grants one or more renewals, modifications or
extensions of the Note for any period or periods of time; (c) takes other or
additional security for the payment thereof; or (d) waives or fails to exercise
any right granted herein or in the Note, said act or omission shall not release
the Trustor, subsequent purchasers of the Trust Property or any part thereof, or
makers, guarantors or sureties of this Deed of Trust or of the Note, under any
covenant of this Deed of Trust or of the Note or Loan Documents, nor preclude
Lender from exercising any rights, powers or privileges herein granted or
intended to be granted in the event of any default then made or any subsequent
default.

 

8.8                               No Merger.  There shall be no merger of the
interest or estate created by this Deed of Trust with any other interest or
estate in the Trust Property at any time held by or for the benefit of Lender in
any capacity, without the written consent of Lender.

 

8.9                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (i) when delivered by hand (with written
confirmation of receipt); (ii) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (iii) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or
(iv) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid.  Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 8.9 :

 

Trustor:

 

American West Potash, LLC

 

 

c/o Prospect Global Resources, Inc.

 

 

1621 18th Street

 

 

Suite 260

 

 

Denver, CO 80202

 

 

Attn.: Mr. Pat Avery

 

 

 

With a copy to:

 

Eisner, Kahan & Gorry, P.C.

 

 

9601 Wilshire Boulevard, Suite 700

 

 

Beverly Hills, CA 90210

 

 

Facsimile: 310-855-3201

 

 

E-mail: meisner@eisnerlaw.com

 

 

Attention: Mr. Michael Eisner

 

 

 

Lender:

 

The Karlsson Group, Inc.

 

 

18 Ozone Avenue

 

 

Venice, CA 90291

 

 

Attn. Mr. Anders Karlsson

 

30

--------------------------------------------------------------------------------


 

With a copy to:

 

Law Offices of Richard C. Weisberg

 

 

33 Derwen Road

 

 

Bala Cynwyd, PA 19004

 

 

Facsimile: 215-689-1504

 

 

E-mail: weisberg@weisberg-law.com

 

 

Attention: Mr. Richard Weisberg

 

8.10                        Governing Law.  This Deed of Trust will be governed
by federal law applicable to Lender and, to the extent not preempted by federal
law, the laws of the State of Arizona without regard to its conflicts of law
provisions.  This Deed of Trust has been accepted by Lender in the State of
Arizona.

 

8.11                        Covenants Run With the Land.  All the covenants
hereof shall run with the land.

 

8.12                        Time Is of the Essence.  Time is of the essence in
the performance of this Deed of Trust specifically including, but not limited
to, all of Trustor’s obligations to pay the Indebtedness and other monetary sums
hereunder and pursuant to the Note.

 

8.13                        Successors and Assigns.  Subject to any limitations
stated in this Deed of Trust on transfer of Trustor’s interest, this Deed of
Trust shall be binding upon and inure to the benefit of the parties, their
successors, assigns, heirs, administrators and executors.  If ownership of the
Trust Property becomes vested in a person other than Trustor, Lender, without
notice to Trustor, may deal with Trustor’s successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Trustor from the obligations of this Deed of Trust or liability for
the Indebtedness.

 

8.14                        Captions.  The captions of various Articles and
Sections of this Deed of Trust are for convenience only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions thereof.

 

8.15                        Amendments.  This Deed of Trust, together with any
Loan Documents, constitutes the entire understanding and agreement of the
parties as to the matters set forth herein.  No alteration or amendment shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound thereby.

 

8.16                        Further Assurances — Recording and Filing.  At any
time, and from time to time, upon request of Lender, Trustor will make, execute
and deliver, or will cause to be made, executed or delivered, to Lender or to
Lender’s designee, and when requested by Lender, cause to be filed, recorded,
refiled, or rerecorded, as the case may be, at such times and in such offices
and places as Lender may deem appropriate, any and all such deeds of trust,
security deeds, security agreements, financing statements, continuation
statements, instruments of further assurances, certificates, and other documents
as may, in the sole opinion of Lender, be necessary or desirable in order to
effectuate, complete, perfect, continue, or preserve: (a) Trustor’s obligations
under the Note, this Deed of Trust, and the Loan Documents; and (b) the liens
and security interests created by this Deed of Trust as first and prior liens on
the Trust Property, whether now owned or hereafter acquired by Trustor.  Unless
prohibited by law or Lender agrees to the contrary in writing, Trustor shall
reimburse Lender for all costs and expenses incurred in

 

31

--------------------------------------------------------------------------------


 

connection with the matters referred to in this Section.  If Trustor fails to do
any of the things referred to in this Section, Lender may do so for and in the
name of Trustor and at Trustor’s expense.  For such purposes, Trustor hereby
irrevocably appoints Lender as Trustor’s attorney-in-fact for the purposes of
making, executing, delivering, filing, recording, and doing all other things as
may be necessary or desirable, in Lender’s sole opinion, to accomplish the
matters referred to in this Section.

 

8.17                        Lender’s Lien for Service Charges and Expenses.  At
all times, regardless of whether any Loan proceeds have been disbursed, this
Deed of Trust secures (in addition to any Loan proceeds disbursed from time to
time) the payment of any and all Loan commissions, service charges, liquidated
damages, expenses, and advances due to or incurred by the Lender in connection
with the Loan to be secured hereby.

 

8.18                        Severability.  If a court of competent jurisdiction
finds any provision of this Deed of Trust to be illegal, invalid, or
unenforceable as to any circumstance, that finding shall not make the offending
provision illegal, invalid or unenforceable as to any other circumstance.  If
feasible, the offending provision shall be considered modified so that it
becomes legal, valid and enforceable.  If the offending provision cannot be so
modified, it shall be considered deleted from this Deed of Trust.  Unless
otherwise required by law, the illegality, invalidity, or unenforceability of
any provision of this Deed of Trust shall not affect the legality, validity or
enforceability of any other provision of this Deed of Trust.

 

8.19                        Business Purposes.  Trustor covenants and agrees
that the Indebtedness secured by this Deed of Trust, and the proceeds of such
Indebtedness, are for business purposes only.

 

8.20                        Trustor’s Receipt.  Trustor hereby acknowledges
receipt of a true and correct copy of this instrument.

 

[SIGNATURE NEXT PAGE FOLLOWING]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor has executed this instrument as of the date first
written on page 1 hereof.

 

 

TRUSTOR

 

 

 

American West Potash, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Wayne Rich

 

Name:

Wayne Rich

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

STATE OF CALIFORNIA

)

 

) SS

COUNTY OF LOS ANGELES

)

 

On July       , 2012 before me,
                                                      , personally appeared
                                                 personally known to me (or
proved to me on the basis of satisfactory evidence) to the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Legal Description)

 

PART I (Mineral Interests)

 

PARCEL NO. 1

 

ALL OIL, GAS AND MINERALS RIGHTS LOCATED IN SECTIONS 27, 29, 31, 33 AND 35,
TOWNSHIP 17 NORTH, RANGE 25 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN,
APACHE COUNTY, ARIZONA DESCRIBED AS FOLLOWS:

 

AN UNDIVIDED 2/3 INTEREST IN AND TO ALL OF THE OIL, GAS AND MINERAL RIGHTS, AS
GRANTED TO THEO SPURLOCK AND W. H. SPURLOCK, BY ASSIGNMENT RECORDED IN BOOK 6,
OF MISCELLANEOUS RECORDS, PAGES 189-190, RECORDS OF APACHE COUNTY, ARIZONA; AND

 

BALANCE OF OIL, GAS AND MINERAL RIGHTS NOT HERETOFORE RESERVED AS RESERVED BY
ARZA L. GREER AND ANNE S. GREER, HIS WIFE, IN DEEDS TO PHOENIX TITLE AND TRUST
COMPANY, AS TRUSTEE, RECORDED NOVEMBER 2, 1959 IN BOOK 34 OF OFFICIAL RECORDS,
PAGES 525-527 (AFFECTS SECTIONS 27, 29, 31 AND 33) AND RECORDED NOVEMBER 20,
1959 IN BOOK 35 OF OFFICIAL RECORDS, PAGE 106 (AFFECTS SECTION 35), RECORDS OF
APACHE COUNTY, ARIZONA, AND THEREAFTER MINERAL RIGHTS WERE CONVEYED IN DOCKET
437, PAGES 408, 411 AND 413, RECORDS OF APACHE COUNTY, ARIZONA;

 

EXCEPT FOR PETRIFIED WOOD, ARTIFACTS AND FOSSILS IN ANY AND ALL PRIVATE MINERAL
SECTIONS AS ASSIGNED IN DOCUMENT NO. 2010-007258.

 

PARCEL NO. 2

 

ALL MINERALS NOT PREVIOUSLY CONVEYED OR RESERVED INCLUDING BUT NOT LIMITED TO
COAL, URANIUM, THORIUM OR ANY OTHER MATERIAL WHICH ARE OR MAY BE DETERMINED TO
BE PECULIARLY ESSENTIAL TO THE PRODUCTION OF FISSIONAL MATERIALS, WHETHER OR NOT
OF COMMERCIAL VALUE, LOCATED IN SECTIONS 30 AND 34, TOWNSHIP 17 NORTH, RANGE 25
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, APACHE COUNTY, ARIZONA AS SET
FORTH IN DOCKET 68, PAGE 144;

 

EXCEPTING AND RESERVING UNTO THE UNITED STATES ALL OF THE OIL AND GAS IN SAID
LANDS, TOGETHER WITH THE RIGHT TO PROSPECT FOR, MINE AND REMOVE THE SAME
PURSUANT TO THE PROVISIONS AND LIMITATIONS OF THE ACT OF JULY 17, 1914 (38 STAT.
509), AS SET FORTH IN THE PATENT TO SAID LAND, RECORDED AS DOCKET 29, PAGE 9 AND
IN DOCKET 29, PAGE 11, RECORDS OF APACHE COUNTY, ARIZONA;

 

--------------------------------------------------------------------------------


 

AND EXCEPT FOR PETRIFIED WOOD, ARTIFACTS AND FOSSILS IN ANY AND ALL PRIVATE
MINERAL SECTIONS AS ASSIGNED IN DOCUMENT NO. 2010-007258.

 

PARCEL NO. 3

 

ALL MINERAL AND MINERAL RIGHTS IN, ON OR UNDER SAID LAND INCLUDING BUT NOT
LIMITED TO COAL, URANIUM, THORIUM, HELIUM OR ANY OTHER MATERIALS WHICH ARE OR
MAY BE DETERMINED TO BE ESSENTIAL IN THE PRODUCTION OF FISSIONABLE MATERIALS
LOCATED IN SECTION 25, TOWNSHIP 17 NORTH, RANGE 25 EAST OF THE GILA AND SALT
RIVER BASE AND MERIDIAN, APACHE COUNTY, ARIZONA, AS RESERVED IN DOCKET 143, PAGE
510 AND THEREAFTER MINERAL RIGHTS WERE CONVEYED IN DOCKET 437, PAGES 408, 411
AND 413, RECORDS OF APACHE COUNTY, ARIZONA;

 

EXCEPT ALL THE OIL, GAS IN SAID LAND AS RESERVED BY THE UNITED STATES IN THE
RECORDED PATENT TO SAID LAND;

 

AND EXCEPT FOR PETRIFIED WOOD, ARTIFACTS AND FOSSILS IN ANY AND ALL PRIVATE
MINERAL SECTIONS AS ASSIGNED IN DOCUMENT NO. 2010-007259.

 

--------------------------------------------------------------------------------


 

PART II (Leasehold Estates)

 

Spurlock/Lucking Group Mineral Lease effective July 27, 2011 among American West
Potash, LLC as Lessee, and James Marlin Gale, Evelyn W. Lucking, David Glen
Spurlock, Ransom Theodore Spurlock, Robert H.W.W. Spurlock, Vincent Pride
Spurlock, and Nancy Elizabeth Winn, as Lessors.  A Memorandum of Lease is
recorded at Document 2011-005754 of the Apache County, Arizona records.  The
lands affected by the Spurlock/Lucking Group Mineral Lease are:

 

Township 17 North, Range 25 East, G.S.R.M.

 

All of Sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, and 23

 

Township 17 North, Range 26 East, G.S.R.M.

 

All of Sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23

25, 27, 29, 31, 33, and 35

 

Township 18 North, Range 26 East, G.S.R.M.

 

All of Sections 1, 3, 9, 11, 13, 15, 21, 23, 25, 27; 31, 33, and 35;

Section 29: SE¼;

Section 34: SW¼NW¼

 

Township 19 North, Range 26 East, G.S.R.M.

 

All of Sections 13, 21, 23, 25, 27, 33, and 35

 

Township 20 North, Range 26 East, G.S.R.M.

 

Section 21: S½;

Section 22: S½;

Section 23: Portion lying south of the Atchison, Topeka, & Santa Fe Railroad;

Section 27: Portion lying north of the Atchison, Topeka, & Santa Fe Railroad;

Section 28: NE¼, E½NW¼, NE¼SW¼;

Section 29: Portion lying south of Interstate 40;

All of Section 31;

Section 33: Portion lying north and west of the Rio Puerco

 

--------------------------------------------------------------------------------


 

Hortenstine Group Mineral Lease effective July 27, 2011 among American West
Potash, LLC as Lessee, and PAP & POP Family Ltd. and 3MKJ, LP, Texas Limited
Partnerships, as Lessors.  A Memorandum of Lease is recorded at Document
2011-005753 of the Apache County, Arizona records.  The lands affected by the
Hortenstine Group Mineral Lease are:

 

Township 18 North, Range 25 East, G.S.R.M.

 

All of Sections 1, 3, 5, 9, 11, 13, 15, 17, 21, 23, 25, 27, 29, 33 and 35

 

Township 19 North, Range 25 East, G.S.R.M.

 

All of Sections 13, 23, 25, 27, 33 and 35;

Sections 1, 11, 15 and 21: portions lying south and east of the thread of the
stream of the Rio Puerco of the West and lying south of the southern limit of
the right-of-way of the Atlantic and Pacific Railroad;

Section 12:  S½NW¼, W½SW¼

 

Township 18 North, Range 26 East, G.S.R.M.

 

All of Sections 5, 7, 17 and 19;

Section 29: N½, SW¼

 

Township 19 North, Range 26 East, G.S.R.M.

 

All of Sections 3, 5, 7, 9, 11, 15, 17, 19, 29 and 31

 

Township 20 North, Range 26 East, G.S.R.M.

 

All of Section 35;

Section 33: portion lying south and east of the thread of the stream

of the Rio Puerco of the West and lying south of the southern limit

of the right-of-way of the Atlantic and Pacific Railroad

 

--------------------------------------------------------------------------------


 

PART III (Mineral Permits)

 

ASLD Mineral Exploration Permit No.

 

Lands Affected

08-113470

 

17N 25E 32

 

S2 NE E2NW SWNW

08-113908

 

17N 26E 34

 

All

08-113909

 

17N 26E 24

 

All

08-113910

 

17N 26E 26

 

All

08-114001

 

19N 26E 34

 

All

08-114002

 

19N 26E 28

 

All

08-114003

 

19N 26E 26

 

W2 SE S2NE NWNE

08-114004

 

19N 26E 24

 

N2 SE E2SW NWSW

08-114005

 

19N 26E 22

 

All

08-114006

 

19N 26E 14

 

All

08-114007

 

19N 26E 12

 

All

08-114008

 

19N 26E 10

 

All

08-114009

 

19N 26E 04

 

L1 TO 4 S2N2 S2

08-114010

 

19N 26E 02

 

L1 TO 4 S2N2 S2

08-114119

 

18N 26E 10

 

All

08-114124

 

18N 26E 22

 

All

08-114127

 

18N 26E 28

 

All

08-114128

 

18N 26E 36

 

All

08-114129

 

18N 26E 34

 

NE N2NW SENW S2

08-114130

 

17N 26E 04

 

Lots 1 thru 4 S2N2 S2

08-114132

 

18N 26E 02

 

Lots 1 thru 4 S2N2 E2SW SWSW SE

08-114077

 

17N 26E 30

 

Lots 1 thru 4 E2W2 E2

08-114078

 

17N 26E 20

 

All

08-114086

 

18N 26E 26

 

All

08-114155

 

17N 26E 18

 

Lots 1 thru 4 E2W2 E2

08-114164

 

18N 26E 24

 

All

08-114188

 

17N 26E 08

 

All

08-114198

 

18N 26E 14

 

All

08-114199

 

18N 26E 16

 

All

08-114206

 

17N 26E 06

 

Lots 1 thru 7 S2NE SENW E2SW SE

08-114208

 

17N 26E 16

 

All

08-114265

 

18N 27E 32

 

All

08-114274

 

18N 26E 32

 

All

08-114275

 

18N 25E 36

 

All

08-114502

 

16N 25E 02

 

Lots 1 thru 4 S2

08-115057

 

18N 27E 28

 

N2NW SWNW NWSW

08-115060

 

18N 27E 20

 

E2W2 E2

08-115061

 

18N 27E 22

 

N2 N2S2 SESE

 

--------------------------------------------------------------------------------


 

PART IV (Related Agreements)

 

1.              A leasehold as created by that certain Surface Rights Lease
dated September 20, 2010, executed by SK Land Holdings, LLC, a Nevada limited
liability company, as Lessor, and The Karlsson Group Inc., an Arizona
corporation, as Lessee and recorded on December 6, 2010 as Document
No. 2010-006846, in the official records of Apache County, Arizona (the
“Official Records”).

 

The Karlsson Group Inc.’s interest under said Lease was assigned to American
West Potash, LLC, a Delaware limited liability company, by an instrument
recorded on January 27, 2011, as Document No. 2011-000515 of Official Records.

 

2.              Access and Exploration License Agreement dated August 25, 2011
between Licensors, Jerry Winn and Nancy Winn, and Licensee, American West
Potash, LLC.

 

3.              Agreement dated April 23, 2012 with HNZ Potash, LLC giving
American West Potash, LLC a four percent (4%) royalty interest of the gross
value of minerals produced and sold in following sections: 16N 24E Sec. 2; 16N
24E Sec. 14; 16N 25E Sec. 16; 16N 25E Sec. 32.  Memorandum of Agreement recorded
on May 7, 2012, as Document No. 2012-002323 of Official Records.

 

4.              Potash Sharing Agreement between American West Potash, LLC and
James Gale, Evelyn Lucking, David Spurlock, Ransom Spurlock, Robert Spurlock,
Vincent Spurlock, Nancy Winn; Hortenstine Group: PAP & Pop Family Ltd and 3MKJ,
LP.; and American General Life Insurance Co., dated July 27, 2011 to allow
American West Potash, LLC authorizing mining of potash and providing for the
sharing of royalties between the parties.  Memorandum of Potash Sharing
Agreement recorded on November 7, 2011, as Document No. 2011-005755 of Official
Records.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

A: Royalty and Payment Obligations

 

1.              Mineral Lease between American West Potash, LLC, as Lessee and
PAP & Pop Family Ltd and 3MKJ, LP, as Lessors, dated July 27, 2011 authorizing
American West Potash, LLC to mine potash on the lands identified therein.
 Memorandum of Mineral Lease recorded on November 7, 2011, as Document
No. 2011-005753 of Official Records.

 

2.              Mineral Lease between American West Potash, LLC, as Lessee and
James Gale, Evelyn Lucking, David Spurlock, Ransom Spurlock, Robert Spurlock,
Vincent Spurlock, and Nancy Winn, as Lessors, dated July 27, 2011, authorizing
American West Potash, LLC to mine potash on the lands identified therein. 
Memorandum of Mineral Lease recorded on November 7, 2011, as Document
No. 2011-005754 of Official Records.

 

3.              Potash Sharing Agreement between American West Potash, LLC and
James Gale, Evelyn Lucking, David Spurlock, Ransom Spurlock, Robert Spurlock,
Vincent Spurlock, Nancy Winn; Hortenstine Group: PAP & Pop Family Ltd and 3MKJ,
LP.; and American General Life Insurance Co., dated July 27, 2011 to allow
American West Potash, LLC to mine potash and providing for the sharing of
royalties between the parties.  Memorandum of Potash Sharing Agreement recorded
on November 7, 2011, as Document No. 2011-005755 of Official Records.

 

4.              Additional Consideration Agreement between American West Potash,
LLC and The Karlsson Group, Inc. dated August 1, 2012 which grants The Karlsson
Group Inc. an interest in American West Potash’s Gross Sales (as defined in the
Agreement) and 25% of the royalty amounts received by American West Potash from
Hunt NZ, LLC, as set forth more fully in the Additional Consideration Agreement.

 

5.              A leasehold as created by that certain Surface Rights Lease
dated September 20, 2010, executed by SK Land Holdings, LLC, a Nevada limited
liability company, as Lessor, and The Karlsson Group Inc., an Arizona
corporation, as Lessee, recorded on December 6, 2010,  as Document
No. 2010-006846 of Official Records.

 

The Karlsson Group Inc.’s interest under said Lease was assigned to American
West Potash, LLC, a Delaware limited liability company, by an instrument
recorded on January 27, 2011, as Document No. 2011-000515 of Official Records.

 

6.              Access and Exploration License Agreement dated August 25, 2011,
between Licensors, Jerry Winn and Nancy Winn, and Licensee, American West
Potash, LLC.

 

7.              Agreement dated April 23, 2012 with HNZ Potash, LLC giving
American West Potash, LLC a four percent (4%) royalty interest of the gross
value of minerals produced and sold in following sections: 16N 24E Sec. 2; 16N
24E Sec. 14; 16N 25E Sec. 16; 16N 25E Sec. 32.  Memorandum of Agreement recorded
on May 7, 2012, as Document No. 2012-002323 of Official Records.

 

--------------------------------------------------------------------------------


 

B: Title Exceptions Applicable to Part I (Fee Lands)

 

1.              Taxes or assessments of any taxing authority that levies taxes
or assessments on real property.  Proceedings by a public agency which may
result in taxes or assessments, or notices of such proceedings, whether or not
shown by the records of such agency or by the public records.

 

2.              Any rights, interests or claims, which are not shown by the
public records but which could be ascertained by an inspection of the land or
which may be asserted by persons in possession thereof.

 

3.              Easements, leases, including without limitation grazing leases,
liens or encumbrances, or claims thereof, which are not shown by the public
records.

 

4.              Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other matters which a correct survey would disclose and
which are not shown by the public records.

 

5.              (a) Unpatented mining claims: (b) reservations or exceptions in
patents or in Acts authorizing the issuance thereof; (c) water rights, claims or
title to water, whether or not the matters excepted under (a), (b) or ( c) are
shown in the public records.

 

6.              Any lien or right to a lien for services, labor or material not
shown by the public records.

 

7.              Obligations imposed upon said land by its inclusion within any
district formed pursuant to Title 48, Arizona Revised Statutes,

 

8.              AGREEMENT, according to the terms and conditions, contained
therein:

 

Purpose                                                                                                    
Mineral Leases

Dated                                                                                                              
February 4, 1964

Recorded                                                                                           
March 2, 1964

Docket                                                                                                        
65

Page                                                                                                                     
92 of Official Records

 

9.              Matters disclosed by a Record of Survey:

 

Recorded May 24, 2011, in Book 20 of Land Surveys, Page 135 of Official Records

(Affects Sections 31 and 32)

 

10.       Rights to mine, transport, sell or otherwise exploit all petrified
wood, fossils and artifacts in favor of Arizona Rainbow Wood, LLC, as disclosed
by a Surface Right Lease between SK Land Holdings, LLC, a Nevada limited
liability company, as Lessor and Arizona Rainbow Wood, LLC, a Nevada limited
liability company, as Lessee, effective September 20, 2010.

 

11.       Rights to mine, transport, sell or otherwise exploit all petrified
wood, fossils and artifacts in favor of Arizona Rainbow Wood, LLC, as disclosed
by an “Amended Assignment of

 

--------------------------------------------------------------------------------


 

Rights to Petrified Wood & Artifacts” recorded on December 28, 2010, as Document
No. 2010-007258 of Official Records.

 

12.       Rights to mine, transport, sell or otherwise exploit all petrified
wood, fossils and artifacts in favor of Arizona Rainbow Wood, LLC, as disclosed
by an “Amended Assignment of Rights to Petrified Wood & Artifacts” recorded on
December 28, 2010, as Document No. 2010-007259 of Official Records.

 

13.       Claims, if any, of the heirs or devisees of Arza and Anne Greer to any
portion of oil, gas or other minerals in sections 25, 30 and 34, Township 17
North, Range 25 East, G.S.R.M. as disclosed in United States Serial Patent
No. 11483849 dated June 25, 1958 or the Joint Tenancy Deed dated January 5, 1955
and recorded at Book 11, page 435 of the Official Records of Apache County,
Arizona.

 

14.       Claims, if any, of the heirs or devisees of Theo Spurlock and W.H.
Spurlock to any portion of oil, gas, or other minerals in Sections 25, 27, 29,
31, 33 and 35, Township 17 North, Range 25 East, G.S.R.M. as disclosed in the
Assignment dated October 2, 1939 and recorded at Book 6, page 189 of the
official Records of Apache County, Arizona.

 

15.       Rights of the United States to oil, gas and related hydrocarbons in
Sections 30 and 34, Township 17 North, Range 25 East, G.S.R.M. as disclosed in
United States Serial Patent No. 11483849 dated June 25, 1958.

 

C: Title Exceptions Applicable to Part II (Leasehold Estates)

 

1.              Subject to all taxes, assessments, reservations in patents and
all easements, rights-of-way, encumbrances, liens, covenants, conditions,
restrictions, obligations and liabilities, leases, licenses, permits, land-use
regulations (whether private or imposed by a governmental entity), unpatented or
patented mining claims, water rights and claims or title to water, and all
matters which a survey or physical inspection of the property would disclose.

 

D: Title Exceptions Applicable to Part III (Exploration Permits)

 

1.              Subject to all taxes, assessments, reservations in patents and
all easements, rights-of-way, encumbrances, liens, covenants, conditions,
restrictions, obligations and liabilities, leases, licenses, permits, land-use
regulations (whether private or imposed by a governmental entity), unpatented or
patented mining claims, water rights and claims or title to water, and all
matters which a survey or physical inspection of the property would disclose.

 

--------------------------------------------------------------------------------